Pedestrian protection: Commitment by the European automobile industry
The next item is the report (A5-0154/2002) by Mrs Hedkvist Petersen, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication 'Pedestrian protection: Commitment by the European automobile industry' [COM(2001) 389 - C5-0537/2001 - 2001/2216(COS)].
Mr President, every year, 42 000 people die on the EU's roads. This is a very big political issue for people within the EU. In the White Paper on Transport, the Commission writes that we must halve the number of people killed by 2010. In that case, we must be active, not passive. We must take all kinds of measures at all levels. Everyone must help, especially industry, because we know that this is what consumers are demanding. The case for safety is self-evident.
How, then, must cars be designed so that they cause as little harm as possible to unprotected road users? The proposal for a voluntary agreement which we have obtained from the Commission and which the automobile industry has negotiated is inadequate. It is amazing that the Commission has seen fit to accept it in its current form. It is not always clear how it is to be implemented, and the EEVC tests are not taken seriously, in spite of the fact that they have been developed over a period of more than 22 years.
We are concerned here with survival on the roads and life in our society, and we must therefore be careful. The subject has been difficult to deal with, and I wish to thank all the shadow rapporteurs in the committee for a very successful piece of work which has demanded a great deal from us all. There have been many different opinions on the subject, many lobbyists and many points of view from the committees. It is now important to proceed on the basis of road safety and consumer demands.
We had three alternative responses to the Commission. The first was to accept the voluntary agreement. The second was to recommend a detailed directive, stating exactly how cars are to be designed. The third was to recommend a framework directive.
The committee does not believe that the voluntary agreement is sufficient. It is not provide enough certainty and does not offer scope for any grassroots parliamentary supervision of how the automobile industry assumes its responsibility. It is insufficiently binding, and its processes insufficiently transparent.
The committee therefore proposes a framework directive, as mentioned by the Commission too in its communication. It means that we in the political assemblies establish the objectives, whereupon experts oversee the implementation under the supervision, and with the participation, of the Commission.
The framework directive we are now proposing and calling for has a number of components. The objective is that, by 2010, all models of car should meet the requirements of the four EEVC documents. This process must be initiated now. The EEVC is the institution that has made the most progress in researching road safety throughout the world, especially in the area of pedestrian protection. We are, however, able to envisage other methods of testing which provide at least the same level of protection for pedestrians. There must of course be effective tests that influence car design.
We also want the process to be assessed regularly, with annual reports sent to the European Parliament. In that way, we shall be part of the process and be able to check that the goals we have set are really being met. We want the Member States, through their type approval authorities, to help assess how the framework directive is being implemented. We also believe that the EEVC has made the most progress when it comes to methods of testing and that it can make further progress in this area.
These are the demands made by the committee. We await confirmation from the Commission and Commissioner Liikanen that the latter will be tabling a proposal for a framework directive.
Within the Group of the Party of European Socialists, we should like to have gone still further in certain sections by, for example, placing significantly sharper emphasis upon the exclusive merits of the tests developed by the EEVC and by setting a clear subsidiary objective with a view to obtaining a straight line of development in pedestrian protection between now and 2010. The Group of the Party of European Socialists also wants the Commission to table its framework directive immediately, and preferably before the end of the year. That is important if the Commission wants to show that it is serious about the issue.
As I say, this is a very controversial matter. We have now reached a compromise and shall therefore support this in order to obtain as much backing as possible for the demand for a framework directive as the best solution where the issue of road safety is concerned.
My group will therefore only support the committee's proposal in the report, and I would urge other MEPs to do the same. We approve the compromise which, for the sake of road users, I am pleased that we were able to negotiate.
Mr President, I want to thank Mrs Hedkvist Petersen for putting together what is a balanced compromise that reflects interests across Parliament. Speaking as the rapporteur for my own committee - the Legal Affairs Committee - I can say that we were in favour of the Commission's proposal for a voluntary agreement and felt that the overall package achieved what Mrs Hedkvist Petersen wanted. It will save lives earlier than any other proposal. It also takes very seriously the need to improve design standards for cars. But - and this is a crucial issue she did not mention - it allows the industry, and everyone else involved, to tackle the issue on a broad front because we know that simply making the front end of cars more resilient in the event of a crash is a second option. We want to avoid collisions with vulnerable road users altogether through accident avoidance measures within the vehicle itself. Remember that anti-lock braking systems fitted as standard will be part of this package. We also have to look at road design, user education and many other things. This has to be a concerted effort.
I want to talk about design standards because this is important. I am an automotive engineer by background; I have seen the test laboratories; I have talked to the engineers about the problems of achieving more pedestrian-friendly cars. This is not a simple issue. Some groups have been guilty of gross over-simplification about the problems involved. Mrs Hedkvist Petersen implied that the industry was not taking it very seriously, but I know from my visits that it is.
Moving forward, she is right to say that we must look at a broad range of test measures. I call upon the industry this morning to join with the Commission to put together a team of all the best talents in engineering and design, together with all other interested persons, to come up with the best tests possible, given today's technology and not the 1998 technology on which the current EEVC tests are based.
Mr President, ladies and gentlemen, I would like to start by very warmly thanking Commissioner Liikanen for the very important and forward-looking step the Commission has taken. We are all aware that, when problems crop up, the simplest way to deal with them is by means of incentives and assistance. The Sixth Framework Programme for Research, which we have adopted, contains many incentives to achieve improvements by the use of scientific methods. My second point is that we have standards, whether national or European, which give pride of place to the principle of mutual recognition and thereby make competition in the market possible.
The next stage, which is new and in fact sensational, is a voluntary commitment, whereby very strong pressure is brought to bear by both parties. An amicable settlement has to be reached, and additional criteria can be introduced in order to actually enforce such settlements. On the one hand, we have a simple contract, as originally planned, which of course involves risks and obligations for all parties to the contract and creates a number of problems, and on the other, we have the very slimline directive we are working on now, which we will use to do nothing more than draw up a timetable and lay down methods of supervision and assessment so that Parliament and the Commission can keep an eye on the progress made.
What I would like, and I believe that the Committee on Industry, External Trade, Research and Energy would like it as well, is for this directive to amount to no more than one page. That would serve as an example of how we are constantly up to date in laying down principles and demonstrating how our work in lawmaking can also be slimline and forward-looking. Thank you, Commissioner; you have done an excellent piece of work.
Mr President, first of all, I should like to thank the rapporteur and also the European Commission. The European Commission has had the courage to present self-regulatory measures in order to get industry and governments to commit to greater pedestrian safety, which is also necessary, in fact. I come from a culture where self-regulation is very common. I am very much in favour of it, because self-regulation invariably entails the latest state of the art technology on which industry too can agree. Moreover, it can be a very quick process. The legislative process is always much more protracted. There is always one condition, namely that these self-regulatory agreements are monitored effectively.
If you ask me for my personal opinion - and this is also what Mrs Petersen said -I would have been satisfied with sound self-regulatory measures, and legislation would not have been by definition necessary. However, this is what Parliament has decided and I will have to reconcile myself to this decision. A skeletal directive is what we will end up with, one that leaves open plenty of opportunities to repeatedly lay down further regulations according to the latest state of the art technology. I am such a staunch supporter of self-regulation because in my view, a number of processes in the European Commission are too slow.
As a final point, I have stated in the recommendation by the Committee on the Environment, Public Health and Consumer Policy that something needs to be done about whiplash, although this is not at all related to this issue, but rather to a safety issue which also robs a huge number of people of their health. Moreover, it incurs a high level of costs in our society. Not for nothing have I included this as my final point. I know, after all, that far too little is happening in this area.
I have also asked questions in writing, upon which I receive the response that something will indeed be done. We have already discussed it in the context of the Fourth Framework Programme. Why does the handling of all these issues that are related to preventing accidents and preventing extra expenses in this area take up so much time? This has been going on since the Fourth Action Programme; we are meanwhile looking at the Sixth Research and Development Action Programme. Surely, something else should replace it.
I would ask the Commissioner not only to enter into consultation with industry very promptly in order to do something about this pedestrian protection, possibly by means of self-regulation, I would also ask him to tackle these other problems too.
Mr President, Commissioner, ladies and gentlemen, for years, and in vain, Parliament has been calling on the Commission to produce proposals for binding legal instruments that would compel the automobile industry to reduce the risk of injury to pedestrians in the event of a crash by means of passive safety measures on the front of motor vehicles. Instead of doing so, the Commission presented a communication on an agreement negotiated with the automobile industry, which, however, incorporates not only passive safety measures, but active ones as well. As substantial parts of it can become effective at once, it is very much to be considered as a useful means of realising the policy objective of reducing by 50% the annual total of those killed or gravely injured in accidents by 2010.
However, I expect all the parties concerned to regard the agreement thus negotiated as a contract by which they must abide. No doubt the Commission is able to confirm to us that it is not the case that - as we have been informed - motor manufacturers are already questioning their obligations on one point. The motion for a resolution before us now will motivate the automobile industry to step up its research into passive and active safety for pedestrians, rather than - as individual lobbyists fear - contributing to the crippling of development. The protection of pedestrians is at last becoming a matter of public interest.
The two-phase improvement of pedestrian safety envisaged is acceptably close to the aim of the White Paper on European Transport Policy. Phase A, which commences at once and will end in 2005, will already contain essential measures, including, among others, the equipping of all new vehicles with ABS anti-skid equipment with effect from 2003, the immediate installation of daytime running lights on new vehicles, the requirement that new vehicles should cease to be supplied with bullbars, and the carrying out of modified tests by the European Enhanced Vehicle-Safety Committee (EEVC) to examine impacts on pedestrians.
Whilst reference is made to the importance of the EEVC's research and development programme, we call for the quality of the four systematic tests in phase B to be further developed. In order to truly guarantee phase B's legal certainty, we call on the Commission to draft a framework directive, primarily to stipulate a clear timeframe for further measures and details of the monitoring process. We furthermore expect such a directive to prescribe coherent and practicable test methods, dealing with more aspects than do the EEVC's testing areas and take the interplay of the tested objects into account. The result of this is a challenge across the board to the automobile industry's capacity for innovation and research.
Consumers are coming of age and will increasingly value the cars of the future in terms of their safety for their occupants and for pedestrians, and will choose which to buy on that basis. Safety is being used more and more in marketing and sales, which brings advantages for consumers and advances in road safety. I recommend the adoption of the text as voted on by the Committee.
Mr President, ladies and gentlemen, I believe the Commission's draft and Mrs Petersen's report to have an important and twofold significance. This has to do, on the one hand, with their subject matter - traffic safety, which is an important issue to the European public. It also, of course, has to do with this report's role in the overall discussion - of which there has been a great deal - of the documents on European democratic governments and better regulation.
I am most grateful to the rapporteur for taking an actual example to show how things could go and what roles are played by Parliament, the Commission and the interest groups - which some would call 'lobbies' - by industry and consumer protection groups, and so on. Surely it is right for MEPs to be suspicious of agreements such as these, as we are never quite certain how far the industry will go, and to what extent it will keep to what it has supposedly committed itself to? It is also understandable that industry is sometimes suspicious of MEPs, whose wisdom and expertise in these different fields is called into question. So I believe it to be right that we should try to go down the road of compromise - the way pointed, thankfully, by the rapporteur - not an empty compromise but one that really shows the way things can go.
Being members of this House, we are naturally torn between the obligations and tasks imposed on us by a parliamentary democracy and the knowledge that there are many details we really cannot get to grips with unless we are experts in a specific area. We are torn between trust and mistrust of industry's knowledge and also its willingness to be decisive in making things happen that may only be burdens to it and do not do anything for industry's profits. We are also torn between our responsibility in matters of principle and, at the end of the day, the responsibility many people see us as having for many of the details. I therefore think it right to call for a framework directive in this case in particular. I am all in favour of it being slimline, and we will certainly not argue about whether it should take up one page or one-and-a-half.
Mr Rübig was so fulsome in his praise of the Commissioner that I do not know how to add to it, but I find it perfectly understandable that the Commissioner should use a commitment to perhaps get us MEPs to take the middle way that he, as a democrat, believes to be the right one, and to get this House to pass a framework directive. I will conclude by emphasising that this is all the more the case as we are dealing here with the area of traffic safety, and, whilst there may well be a technical issue at the bottom of it, it is a technical issue that has an effect on human lives. Any technical issue capable of making people's lives better or saving them is, after all, one on which we MEPs should at least lay down some principles. I support the rapporteur's motion.
Thank you, Mr President. I found it interesting to take part as a shadow rapporteur on behalf of the Liberals. We succeeded in establishing fruitful cooperation with the other groups, and particularly the rapporteur, and reached a balanced report with sufficient support from Parliament and in which, therefore, a very clear signal is being given to the Commission.
Under normal circumstances, my line of approach would have been to try to persuade the various parties in the field to reach a covenant, a workable cooperation, with agreements and obligations, but in this case, it is right and proper, in my view, that Parliament should take the responsibility to fight the corner of the consumer.
We must not forget the past when we draft the report. I therefore think it important to apply past efforts as a basis for a framework directive. It would be excellent if we asked the Commissioner if he thought he would be able to draft a proposal for a framework directive in the shorter term after all. Indeed, the framework directive has 22 years of research behind it. Also, there have been so many dialogues between the partners in society, between the automobile industry and the consumer organisations in the past. It would, in itself, be a nice gesture to us to indicate that you on your part are also committed to a straightforward implementation.
Needless to say, every person who becomes a victim of a road accident is one too many. This effort is therefore a welcome one. The report has managed to strike the right balance in the descriptions of test methods and such like, and I am therefore pleased that the point of departure for the ETSC method is sound, but there should be scope for possible developments in the future. It is, after all, a dynamic process. Particularly in the technical and hi-tech industry, there are a whole host of options with which we may not be all that familiar yet. This is why it is to be welcomed that the report offers scope for possible, even better, methods than we have at the moment.
It is also important to note that it is not only the European Parliament that prevents road victims. The behaviour of road users is particularly important. This also means, therefore, that it is an integral process in which others in society will also need to play a role, and this is why I am pleased with this contribution to establishing a safer and integral traffic policy to which consumers too can make a contribution.
Mr President, Commissioner, I would first like to thank the rapporteur for the work that she has done, despite all the pressure that we have all been under.
There is a common denominator: we all agree that the number of accidents, injuries and deaths on European roads is absolutely unacceptable; and we also agree that we need to find viable methods of considerably reducing this number of victims.
This report talks mainly about the most vulnerable road users; I would therefore have liked motorcyclists to have been explicitly mentioned as well as pedestrians and cyclists, since they are just as vulnerable.
Vehicles need to be designed and built to be safer both for their occupants and for those around them, such as pedestrians. The problem is finding a legal, quick, effective and transparent way of doing it. Front designs that are capable of absorbing the impact of a pedestrian who is hit are vital in quantifying how much harm accidents would cause if they happened.
We should not, however, forget that we need to take care of other aspects, such as promoting safer driving, maximum dissemination of road safety information and, essentially, as has rightly been said, designing and building road infrastructures that are safer for all users.
The black spots on European roads are also black spots for this group of most vulnerable users. Metal barriers, inappropriate vertical signs and kerbs are among the causes behind an enormous number of victims.
From the start of the debate our Group has rejected the so-called 'voluntary agreements? with the automobile industry proposed by the Commission in order to improve the protection of the most vulnerable groups, as it is a system that could leave the way open for other extra-legislative agreements associated with transport and the environment, which concerns us given the lack of an interinstitutional agreement in that respect. This would not happen with a legislative process, because, although it would take longer, it would maintain stricter parliamentary control. It is true, ladies and gentlemen, that a voluntary agreement with industry would enable us to start sooner. But it is also true that, according to all the data, it would save fewer lives.
We have tabled a series of amendments rejecting this voluntary agreement. Amendment No 4 refers to the need for consumer and user organisations to continue to express their opinions, whatever the form of regulation; Amendment No 6 expresses our concern regarding the requirement to use Daytime Running Lights across the Union, as their current use by the most vulnerable users, motorcyclists and cyclists, would lose its value. In any case, we ask that this should not be obligatory until the matter has been studied in detail, or that Member States who ban Daytime Running Lights should be allowed to have positive discrimination for cyclists and motorcyclists.
Mr President, we have tabled a series of amendments in this respect and we ask for them to be looked at or at least to be voted on. By accepting the Commission's proposal, Parliament is explicitly accepting a loss of power over this important aspect, which concerns the safety and the lives of hundreds of European citizens, and we will be losing independence, judgment, transparency and control.
Mr President, ladies and gentlemen, Mrs Petersen, Commissioner, to put it briefly and to bring matters down to a common denominator, I consider one single commitment by the automobile industry to the protection of pedestrians to be utterly inadequate. This is all the more the case in view of the dramatic incidence of serious traffic accidents which make it impossible to regard as appropriate the deadlines envisaged for implementing the recommendations regarding impacts involving the lower leg and head with the front or windscreen of the vehicle: 1 July 2005 for all new vehicle types, 1 July 2010 for 80% of new vehicles and 2012 for all new vehicles.
I do not want to be misunderstood. I am not, as a matter of principle, opposed to commitments in general, but in this specific case I see it as necessary to produce a binding framework directive. That would be a preferable way of going about it.
Mrs Hedkvist Petersen's report reflects this problem. Attempts have been made at negotiating a compromise, but, unfortunately and apart from any compromise, a whole array of shortcomings remain. You, Mr Koch, looked only at the positive side of that; I am now considering it from another angle. Excessive delays prior to the commitment's implementation, the reduction of tests from four to two, the commitment to equip vehicles with daytime running lights, the provision that the implementation of phase 2 should be subject to technical feasibility, which gives no guarantee that the objectives will actually be achieved, the failure to adopt a ban on fitting front and rear bullbars after a vehicle is purchased. We of course support the equipping of all vehicles with ABS, as we do the introduction of a range of electronic active safety devices.
Making the first move is always better than doing nothing. This one can help cut down on accidents. So, despite all my reservations, I will vote for this report.
Mr President, the current number of fatalities which public roads claim annually calls for measures to be adopted. Measures that relate to both vehicles and to road user behaviour. Everyone has his or her own responsibility to take. In my opinion, the Community should not be able to shirk its responsibility too easily. It has the task of protecting its people from the risks of public life, including the roads.
At the moment, the Community is prescribing requirements for the design of cars, which is good, in my view. This power must not be relinquished. This is why voluntary agreements with industry have to be treated with great care. Industry is only secondary, and never able to adopt the role of legislator, simply because it always wants a compromise of criteria without any of the sharp edges.
The agreement with the automobile industry which we are discussing here is partly illustrating why that is. Let me start by saying that the agreement offers more certainties than are currently laid down formally. That is to say, provided that all parties provide their cooperation to the letter and spirit of the agreement. This does depend on the basic premise that is opted for: either an existing situation or a desirable one. I would opt for the latter, namely the need for considerable improvement.
In this light, there are a few observations to be made about the agreement. One point that deserves attention is the existence of two different test methods. One is related to industry and one is independent. It goes without saying that the first one will not be as far-reaching as the second one, or at least not be as critical. There is also a clear difference in the set-up of the test. The EEVC goes considerably further and can ultimately guarantee a higher level of protection than the NCAP. The timeframe plays an important role too. Industry suggests that technical adjustments to models require more time. This is also reflected in the voluntary agreement on the basis of which requirements for all new cars only start to apply after a very long time. Practice has shown, however, that adjustments can be implemented remarkably faster, not in years but even in weeks, as long as the right incentives are in place.
As far as the specific content of this resolution is concerned, there is only one conclusion possible, in my view. We believe that Community legislation is the only way in which the criteria for the safety tests can be established. Accordingly, we warmly welcome the proposed legislative instrument, namely a framework directive. As for its content, the four EEVC tests will need to occupy centre stage, because they prescribe higher requirements and, in so doing, offer a higher level of protection for weaker participants. On the basis of information available to us, it is very feasible for the automobile industry to meet these standards. There does not seem to be a problem there either. The inclusion of alternative test methods is, in our view, superfluous. It is claimed that this would be necessary in order to be able to incorporate progress in the test methods. However, the EEVC tests too are updated regularly.
Finally, the plea for the ban on bullbars both during and after production receives our support. In short, with the exception of a few minor changes, we can endorse this resolution.
Mr President, the subject of today's debate is far more important than anyone who is not familiar with the figures might imagine. By way of illustration, according to the statistics, there were 23 000 road traffic accidents in Greece alone in 2000, 3 900 of which involved pedestrians. So you can see that we are talking numbers which are not easily disregarded.
As we all know, the Commission communication we are examining today is about a commitment by the European automobile industry designed to increase the chances of survival of pedestrians and cyclists involved in collisions with motor vehicles. This particular commitment comes in two stages, one by 2005 and one with even more stringent measures by 2010. The important thing is that, first, the industry itself is anxious to make a voluntary commitment, meaning that no direct legislative intervention is required in the first stage and, secondly, this commitment covers all the important manufacturers, European, Japanese and Korean alike.
The debate on this report in the European Parliament's Committee on Regional Policy, Transport and Tourism had what I consider to be a very satisfactory outcome, thanks to the efforts of the rapporteur, Mrs Petersen. Of course, with it being a compromise, we are not overly excited about the result but, when all is said and done, it takes account of our group's concerns, which is why we voted for it in committee and shall do so in Plenary.
The fundamental elements in this agreement are paragraphs 6 and 14, so I shall just reiterate them if I may. First, we consider that the voluntary commitment being negotiated with the automobile industry represents a first step towards improving road safety and, secondly, we are asking the Commission to come forward with a framework directive in which a clear, realistic time schedule is established for the intermediate and final goals to be reached, as well as methods for monitoring assessment.
Mr President, I will not focus on the content or technical aspects of the communication. They have already been amply discussed and, although there is still much that could be said about them, the rapporteur has dealt with everything in her excellent overview.
Instead, I will focus on the chief reservation expressed by the Committee on the Environment, Public Health and Consumer Policy in its opinion. It is clearly so important to reduce the number of road accident victims that the question of which instrument would be best to achieve it - a voluntary agreement or a legislative measure - is secondary.
In any case, we are not opposed to voluntary agreements in principle. However, they can only be usefully allowed within an agreed legal framework that gives Parliament the right to participate, particularly where the objectives to be set, the results to be achieved and monitoring are concerned.
We only hope that this condition, which remains binding in environmental matters, will, at last, be fulfilled by the 'Better regulation' initiatives launched by the Commission in recent days.
Mr President, I too wish to thank my colleague, Mrs Hedkvist Petersen, for drawing up her report with such a sense of purpose and also for her active involvement in the matter of road safety generally. Thanks also go to Commissioner Liikanen for his unbiased and fruitful endeavours. The compromise that has been achieved represents the new decision-making culture and is a step forward for dealing with matters faster and more flexibly. The voluntary agreement will allow us to adopt simple solutions to increase pedestrian safety more quickly. However, Parliament must ensure that the car industry keeps its promises. For this reason a loose framework directive is appropriate.
At the same time it has to be remembered that this commitment is just a start. As has been said here in several speeches, the targets for action might have been a lot more ambitious. New technology makes it possible to improve road safety in general and hence also pedestrian safety. Solutions already exist and more are on the way. They must be speedily adopted. It is now essential to monitor closely the implementation of the commitment and its results. The experience gained will allow us to evaluate the benefits of a wider application of an equivalent procedure.
Thank you, Mr President. First of all, I should like to express my thanks to the rapporteur for the sound work she has done. In the final analysis, the background to what we are discussing here is the fact that public roads claim forty thousand victims annually, including a number of vulnerable road users - as they are referred to - cyclists, pedestrians and also, of course, moped riders and motorbike riders to a certain extent. These are the people around which everything ultimately revolves.
The agreement that is being discussed here is in the first instance voluntary. To a certain degree, I can go along with Mrs Oomen-Ruijten and others who would ideally like to see voluntary agreements concluded with industry. However, this has already taken some time. These tests have taken 22 to 24 years, although some adjustments are taking place. I do, in fact, share the view of Mr Van Dam who claims that these adjustments can be made a great deal faster. These days, consumer adjustments can be made very quickly thanks to technological connections between both the requesting parties and, ultimately, the implementing operative activities in industry itself.
Phase one is, in itself, a step forward in this procedure where, for example, the application of ABS is concerned. We have some misgivings about daytime running lights, because it is, after all, the weak vulnerable users who end up being portrayed in a bad light. We have tabled a few amendments on this score. Ultimately, it is also about the front of the cars and what goes on around these.
I very much welcome phase one's implementation on a voluntary basis. As for phase two, I go along with these four tests where it is clear which ones are the best, but this is, at the end of the day, about a framework directive. This is what we should focus our attention on now. I fully agree with the rapporteur on the scope and intention of this framework directive. I also agree with her - this is also why we have tabled an amendment on this - to implement this framework directive, which should not be formulated in a technically complex manner, as soon as possible. This is why we state in our amendment that we would ideally like to see this before the end of this year. In the light of 24 years of history, this is certainly not asking too much.
Once again, I should like to ask a number of groups - for a number of those are agreed - to consider Amendment No 9, particularly part one, which is about submitting this relatively simple framework directive to us before the end of the year, and this according to the criteria that have been laid down in the low-key consultation between all of us.
Mr President, are the non-elected executives of industry the legislators, or is this the task of the elected representatives of the people? Industry would like measures on a voluntary basis that only partly meet the public's expectations and that can easily be avoided by companies that stand to benefit from doing so. It is sad that the European Commission wanted to meet this wish and that some of the Right-wingers in this Parliament were prepared to endorse this. The argument in favour, namely faster results and more flexible adjustments, is largely cancelled out by the fact that the interested parties themselves have a huge bearing on the outcome. They want to leave room for effects which may be harmful to others but beneficial to themselves. Insofar as additional agreements with industry are meaningful, these can at most relate to the speeding up of the introduction of new rules and ways with a view to a prompt and goal-specific application.
I should like to finish off with a remark about the content of the covenant itself. Compulsory daytime use of headlights is only safe in sparsely populated countries with a low sun position, few cyclists and without the need to make motorbike riders more visible, and there is a problem in this respect.
Mr President, Commissioner, ladies and gentlemen, we are trying by means of this instrument - which we must recognise deals with a technical field which we have to acknowledge overstretches our capacities as MEPs - to apply the law to technical matters. Commissioner, this new instrument presumes twofold legitimate expectations. For a start, we are trusting the Commission, as, before the directive reaches us and is adopted by us, we have to expect that you will check to see that the Commission really will fulfil its obligation for the next two or three years from the word go, as it were.
It is, secondly, presupposed that you must, in theory at least, join us in trusting the industry to actually do what it has declared itself willing to do. In so far, I call on the industry and the Commission to prove to us and to the citizens whom we represent, that legal undertakings are a good way of achieving rapid improvements, particularly in technical fields.
As has been said, though, we Members of this House are, as I see it, obliged to check up on the Commission and on the industry to see whether they actually merit our trust and whether they really are promptly and effectively putting their promises into practice.
I would like, Commissioner, to make another point. I take the view that, should this directive and this system come to pass, we in this House must also be free not to insist on all the old technical standards. That, Mr Bouwman, is why I cannot vote for your Amendment No 9, as item 14 of our motion for a resolution states that we expect the directive to take as standards either the four EEVC tests or other methods offering at least equal or possibly better safeguards. This Parliament should not behave in 2002 as if it already knew what testing methods will be right in 2005 and 2010.
So, Mr President, as regards the question of which are the right tests for the framework directive, I ask the Commissioner to submit proposals founded on objective criteria and modern knowledge.
Mr President, I celebrate the fact that this report brings nearer the prospect of safer car fronts and therefore fewer pedestrian, cyclist and motorcyclist deaths. Cars remain excessively and unnecessarily dangerous. Safer car fronts could save 2 000 lives a year at a cost of only EUR 30 or GBP 20 a car.
I agree it should be possible to turn off daytime running lights. Indeed, I would want them banned in the United Kingdom because I think they reduce the visibility of motorbikes and make motorists feel superior and invulnerable.
I am delighted at the ban on bullbars, not only when cars are sold, but also an as after-sales purchase. May I congratulate not only the rapporteur, but also my own colleague, Hermann Vermeer, for his excellent work in leading the search for a compromise and breaking the early deadlock between the two sides of the House, one insisting that voluntary agreements should never have a role, and the other saying that legislation should never have a role.
I regret the attempt by the car industry lobby to discredit the EEVC tests. The report properly reminds us that EEVC is the institution which is at the forefront of research in road safety, with wide experience in the field of pedestrian protection in particular.
While the EEVC and other test methods should continue to develop with new technologies, currently there are no equivalent tests, so those tests are for the moment standard. Just as I do not think that it is useful to be theological about voluntary agreements or legislation, nor do I think that it is useful to be theological about a particular kind of test, but there are no different standards at the moment.
Mr President, ladies and gentlemen, the Commission's communication, which seeks to bring about a voluntary agreement between car manufacturers operating on the internal market in order to increase the protection afforded to pedestrians and other road users, is certainly a major step forwards in the area of road safety. I believe it is also a good example of a non-legislative approach which can benefit the citizens quickly and strengthen the framework of the internal market.
The measures proposed by the European Automobile Manufacturers Association - introducing more pedestrian-friendly car fronts, fitting all new vehicles with ABS, installing daytime running lights in countries where this is permitted, and vehicle crash tests - should indeed make it possible to reduce the unacceptable number of people and pedestrians who, each year, lose their lives or are seriously or irreparably injured. A negotiated agreement would therefore be an initial positive step towards improving road safety, and the commitment could still be improved in time and monitored.
In this context, it would appear fundamentally important for the European Parliament to call upon the Commission to guarantee the independence in both form and substance of the technical services certifying the conformity with the tests laid down of all new vehicle models that manufacturers intend to place on the market. In this regard, the motion for a resolution to be put to the vote today quite rightly calls for the conformity inspection procedures to be set on the basis of guidelines established jointly with the Joint Research Centre and under its supervision.
Mr President, the non-binding motion for a resolution accepts for now the voluntary agreement by the European car industry. But we are calling for EU legislation to take its place. We welcome manufacturers' development of pedestrian-friendly car fronts, automatic braking systems and the use of daylight running lights, although obviously there is controversy on that particular topic.
We welcome this because we are assured that these measures can be implemented relatively quickly. However, the motion for a resolution recognises that this agreement is not the best way to protect pedestrians in the long run. What if one of the partners fails to act? It is not as binding or as transparent as legislation, and there is a real lack of confidence expressed by the pedestrian protection bodies.
The car industry itself admits - and none of us can be happy about this - that it has not been proactive in the past 22 years. Phase I will take five years to implement, with phase II in 2010 and a review in 2004. We are taking only a first step.
The car industry states that the framework allows it to move forward more quickly, that a directive will slow down implementation. But we ask the Commission to come forward with a framework directive that will lay down a clear timeframe and detailed monitoring methods because at the end of the day we must protect the most vulnerable and pedestrian safety in our communities is of the utmost importance.
Mr President, Commissioner, ladies and gentlemen, I found out about this speech only a couple of minutes ago, but this is a very serious matter. We are talking about human life. For that reason I was happy to come and speak here at such very short notice.
It was a pity that the Committee headed off in the wrong direction right at the start. We politicians wanted to leave our mark only because we were elected to this Parliament. The issue is a lot more serious than that. This is about saving human lives and finding the means of doing so as quickly as possible. We must therefore forget the political approach; we have to support the Commission's very rational proposal and, likewise, the excellent work undertaken by the rapporteur, Mrs Petersen.
What is the way to implement those very technical changes - which are in fact huge in scale - as quickly as possible? We must remember that we are elected just once every five years, but the car industry holds an election every day. Consumers vote with their wallet every day, and people's awareness of safety matters should not be underrated. Today they are insisting on safe cars and also that cars should be safe for pedestrians. We especially must not get ourselves caught up in an EEVC test, good though it may be in itself, because developments are happening very fast. What will we have to offer in terms of technology in two, three or four years' time? We should not let ourselves get bogged down in the framework defined today and I give my utmost support to the Commission's proposal, as well as Mrs Petersen's work to reach a compromise, and I would just briefly like to say this: even Olof Palme would have been satisfied with the work that we have done here.
Mr President, as mentioned here by many speakers, with 9 000 pedestrians and cyclists killed and a further 200 000 injured in accidents involving a car, pedestrian protection has become a pressing concern for civil society, which the Commission fully shares. When considering which approach to take to this issue, the choice has been between a voluntary commitment from industry on the basis of agreed objectives and the traditional route of legislation.
After talks with the European Commission, European motor vehicle manufacturers, represented by ACEA, committed themselves in June last year to introducing a range of measures starting this year, actually in January 2002, leading to a high level of pedestrian protection. Identical commitments have been entered into since then by the Japanese and Korean automobile manufacturers.
In a communication adopted in July last year, the Commission presented to the European Parliament and the Council the main elements of the industry's commitment and invited both institutions to express their views on it. The Commission would decide thereafter whether to accept the industry commitment or to propose legislation.
The commitment constitutes an innovative package that combines passive and active safety. On the passive safety side, manufacturers have agreed to design cars according to a series of tests introduced in two phases, starting in 2005, aimed at verifying that the car design will minimise injuries to pedestrians involved in an accident. Another important passive safety element of the commitment is the ban of rigid bullbars from new cars as from this year.
Regarding active safety, industry has taken three additional initiatives: firstly, to equip new vehicles with ABS from 2003 onwards, secondly, to introduce daytime running lights on all vehicles from 2002 (it should be noted that this refers only to the technical prescription of DRL, but it does not supersede national laws on the use of DRL), and, last but not least, industry is committed to progress and report systematically on the introduction of additional active safety devices to improve pedestrian protection, such as adaptive speed limiting devices.
The Commission would monitor the implementation of the commitment, on the basis of tests conducted by independent laboratories and possibly with the involvement of national type-approval authorities.
Since then, an intensive debate has taken place in the European Parliament and the Council in the past few months on the options presented by the Commission in its communication.
Last November the Council of Ministers approved the idea of an industry commitment in this area and its fundamental elements, subject to certain conditions on particular points.
Now it is the turn of the European Parliament to express its views. I am grateful to the Committee on Regional Policy, Transport and Tourism and in particular to the rapporteur, Mrs Hedkvist Petersen, for her impressive work, and also to Mrs Oomen-Ruijten, Mr Harbour and Mr Rübig for their opinions. I appreciate the efforts invested in this matter, which have shown exceptional commitment, professionalism and openmindedness. The aim has been to seek a balance between a high level of protection, flexibility and efficiency in law-making on the one hand, and the preservation of legal certainty and transparency on the other.
Firstly, the Commission welcomes the support expressed by the Transport Committee for the objectives and timeframe proposed in the Commission communication for the introduction of pedestrian protection measures.
Secondly, the Commission welcomes the views expressed in the report regarding the legislative approach, suggesting the use of framework legislation in this area to ensure legal certainty on the fundamental goals.
It has been asked what the Commission will do if the report is accepted. If a majority of the European Parliament agrees to this approach, the Commission is willing to put forward a proposal for framework legislation, based on the relevant measures of the commitment. I believe that we can do this by the end of the year, this coming autumn.
Thank you Commissioner.
The debate is closed.
The vote will take place today at 12 noon.
The next item is the report (A5-0192/20002) by Mrs Vlasto, on behalf of the Committee on Industry, External Trade, Research and Technology, on the Commission communication - sustaining the commitments, increasing the pace [COM(2001) 641 - C5-0075/2002 - 2002/2033(COS)].
Mr President, this report was originally limited to the Commission communication outlining the progress achieved by the Member States in the wake of the Lisbon European Council. I thought that it would also be helpful for the report to cover the implementation of the European Charter for small enterprises. I wanted to present a simple and specific report to you based on the work done by the Commission and the Member States over the last two years.
I share the Commission's concern about the slow pace of progress and about the downturn in the economic situation, which is not necessarily favourable to long-term reforms. However, it is these structural reforms which we are being slow to implement, particularly as regards opening markets and reducing the tax burden. One of the reasons for the slow pace of reform is the failure to comply with the method decided in Lisbon, which presupposes cooperation between the Member States and coordination by the Commission, with exchanges of information and an assessment of the measures adopted. This is still lacking, and that is detracting from the coherence of enterprise policy.
That is why I am suggesting that the Commission should publish an enterprise policy scoreboard, just as it has done for employment policy, which should both prioritise actions to be taken and set out a timetable. I am also calling on the Commission to provide us with better information on progress with structural reforms in the Member States. Furthermore, I am asking the Commission to assess the effectiveness of initiatives taken by the Member States and effectively to disseminate best practice.
Small enterprises are a pillar of Europe's economy and a breeding ground for jobs that we should support and develop. The regulatory and administrative environment in which our companies have to operate also has an impact on their competitiveness. We need to bear in mind that small enterprises employing fewer than 50 people provide jobs for 65 million people in the European Union. They account for 99% of all businesses and provide 53% of jobs. In other words, it is better to legislate, taking account of small enterprises, which means serving 65 million people more effectively.
That is why I am calling on the Commission to step up consultation with bodies representing small enterprises and to help them to set themselves up as a network. It is also the reason why I am stressing the need to differentiate more clearly between different types of company in legislative proposals. And it is also why we should not make life difficult for our entrepreneurs by overburdening them with legislation.
The aim of the measures I am proposing is to support initiatives taken by the Commission and the Member States in favour of companies. I wanted to emphasise the methodological problems that are impeding the Lisbon strategy while advancing some specific proposals likely to meet the expectations of entrepreneurs and applicable in the context of small enterprise. I hope that this House will support this approach.
Mr President, I should like to congratulate my colleague, Mrs Vlasto, on her report. The Lisbon agenda is an important one for the economy and future of Europe and the European Union. A great deal of promise was held out at that time and there is a lot of very positive rhetoric about the process and the things that we want to do. But there is a lot of talk and spin, rather than substance. Many of the projects of substance in the process are a continuation of those schemes, such as liberalising the energy markets, which were in hand before. I note with keen interest comments such as in paragraph 14, which calls on the Member States to reduce the tax burden on employment. I wish that my own Member State had followed that advice instead of putting up the tax on employment in the last budget.
I support warmly the comments about stressing the importance for small businesses of a genuine opening of the markets in telecommunications, energy, postal services and transport. This is a worthy aspiration. We are working hard to do it but we are not making fast enough or satisfactory enough progress. I also welcome the call from the Commission for a study on the impact on various kinds of enterprises for each legislative proposal. The Commissioner knows well of my concern about business impact costs and the proposals. That is why I am also concerned about Parliament and our propensity to put down amendments which add costs. That is why my amendment is about examining the costs of our amendments.
Mr President, I add my congratulations to Mrs Vlasto for her report, which was adopted unanimously in the Committee on Industry, External Trade, Research and Energy. It deals with the issue of the Lisbon European Council which had the objective of making the European Union the most competitive and dynamic knowledge-based economy in the world and link that to the Feira Council which endorsed a European charter for small enterprises. Clearly, as Mrs Vlasto said, small enterprises are one of the keys to success in the European economies.
I should like to make three points. Firstly, the report details the very low levels of investment in research and development - 1.19% of GDP inside the European Union. This is particularly acute in industrial sectors dominated by SMEs.
I would like us to look at the idea, at a European level, of research institutes paid for by a levy on the relevant industries, which the Japanese have used so successfully in getting innovation in research and development in such industrial sectors.
Secondly, we need to look at the issue of better regulation to simplify and streamline our regulations. I have no problem with imposing burdens on business to improve, for example, the environment, but we need value for money. One of the recent studies in the United Kingdom suggested that the end of vehicle life directive, for example, cost GBP 400 million a year and benefits the environment only to the tune of GBP 100 million a year. If that is correct, that is something that should not have been adopted into law in the European Union.
So we need to be aware of the impact of our legislation on business and jobs. Therefore we support the Chichester amendment in principle and will be voting in favour of it.
Thirdly, we must look more widely at whether SMEs that serve local markets only should have the same burdens imposed on them as large companies exporting around the European Union and outside. In many cases local knowledge can suffice to protect consumers. Regulations are needed when the goods and services from anonymous companies are remote from the consumer both geographically and in terms of local knowledge.
Mr President, Commissioner, at the European Council in Lisbon the desire was expressed to harmonise and standardise the capitalist format for all Member States of the EU. The Lisbon method was the opening up of markets and only one way to act was proposed. It is the coordination of economic and social policy by placing special emphasis on the role of the private sector.
We might agree with the rapporteur that only an inadequate analysis of whether the same method suits all has been carried out. Different countries have different public services and operate on different principles regarding social welfare. In the Nordic welfare states public services are understood broadly to include pensions, healthcare, schools and childcare. The Catholic countries, with their traditions of care within the family, should not come and tell us in the Nordic countries that our taxes are too high. The privatisation method expounded at Lisbon is not going to provide better services in our part of the world.
EU declarations do not create socially secure life. For that reason in the eyes of the rightist hegemony the free Member States might lack the desire - and, in fact, it is only right that they do - to act on declarations that would pulverise people's basic social security.
Mr President, Commissioner, rapporteur, whenever I hear the Lisbon objective of making the European Union the most competitive and dynamic knowledge-based economy in the world within ten years mentioned, I always wonder whether we actually think that, before the Lisbon Summit, the Heads of government were trying to advocate less competitive economies.
I believe that, instead of imposing and proposing grand objectives, it would be better to try to do some of the necessary, useful things that need doing, and this report rightly specifies some of the issues that need to be tackled such as market liberalisation, achieving a more integrated securities market and opening up the export markets for European businesses.
I feel that more could have been said, rapporteur, Mr President, Commissioner, about the tax and administrative burdens imposed as a result of employment regulation, which particularly affect small and medium-sized businesses in Europe and which are one of the reasons why a substantial part of European enterprise and microenterprise - and this is especially true of Italy although not confined to that country alone - is effectively a submerged economy, an economy which evades regulation, which evades legal constraints because of the excessive burdens imposed on it.
I would like to end by saying that it is right that we should concern ourselves with small and medium-sized businesses in Europe: in Italy, small and medium-sized businesses are the backbone of the economy. However, alongside this, we must bear two things in mind: firstly, Europe needs large competitive internationalised businesses; secondly, it needs small and medium-sized businesses to grow, to grow and expand continuously, first and foremost in Europe but then, if possible, to internationalise their operations. Therefore, the phrase 'small is beautiful' is all very well, but we must not create the conditions for small-scale enterprise which we do not need.
Mr President, Commissioner, ladies and gentlemen, I would first like to congratulate Mrs Vlasto on her report. It is certainly clear that we all need to be aware that SMEs and SMIs play an important role not only in the economy, but also in society, by promoting economic and social cohesion.
However, the scope for modernising an economy and stabilising a society is very much dependent on institutional conditions and on having a clear, accessible and above all appropriate legal framework. The single market and the total achievement of economic and monetary union, the enlargement of the European Union and the forthcoming establishment of a Euro-Mediterranean area will increase the size of this market and thus change the rules. This globalisation of markets has a marked impact on the competitiveness of Europe's companies, which need to adapt their strategy by incorporating into their analytical data the strategic advances made by their competitors in third countries and competition from markets in third countries which they want access.
We have found that Europe's companies are not sufficiently internationalised, neither within the single market nor outside the European Union. That is why companies need more favourable and above all more appropriate regulatory conditions to be put in place as soon as possible. In particular, these conditions need to improve market access and provide for additional measures for enterprise partnerships at international level.
SMEs also need to come up with new forms of work organisation, but these changes should in no case be at the expense of workers' needs in terms of security. It is essential to encourage workers to adapt their skills to the needs of the company and to consider training as an investment for companies and an added value for employees.
Furthermore, SMEs make a contribution to Europe's cultural values and to increasing skill levels. They are the section of our economy that we need to promote, as stated at the Lisbon Summit, but we need to act quickly, because our slowness is suffocating them. When confronted with economic reality, our companies need deeds more than words. We need to be as efficient as they are. This is already clear in the Sixth Framework Programme on Research. We now need to pursue that coherence.
Mr President, I would just like to address this question of better regulation. I congratulate the Commission on its proposals, particularly its recommendations on economic impact assessments. The Commission's proposals will only be effective if the other two institutions - the Council and Parliament - follow suit.
Mr Chichester's amendment seeks to alter paragraph 25, which was my original amendment in committee, calling upon Parliament in essence to carry out its own economic impact assessments. I believe that we should do this at second reading, once we have received the common position from the Council and we know what Parliament's amendments were at first reading. We should have an independent unit seeking to assess exactly what the impact of the legislation is, with a rigorous cost-benefit analysis, as Mr Ford has said, albeit not to substitute for decision-making, but to ensure that all decisions taken by Parliament are informed.
It may well be that even if we recognise there are costs involved, we feel the legislation is very important. But Parliament has to follow the example of the Commission on that, otherwise it will not work. Indeed, so should the Council. The Council is very good at adding amendments to legislation without actually working out how much they are going to cost. That is a vital challenge to Parliament.
Finally, the Lisbon agenda will only work if we focus on the skills issue. Lifelong learning has to be meaningful, not just a slogan. We have to make sure our workforce has the proper skills to be able to develop our economy, because our competitive advantage is largely skills-based and that is where the future of the European economy lies.
Mr President, the European Council that convened in Lisbon in March 2000 made entrepreneurship the key issue in the achievement of the EU's strategic objectives. Entrepreneurship can help to exploit economic opportunities, so creating a prosperity that makes it possible to achieve social objectives. One result of the Lisbon meeting was that the European Charter for Small Enterprises was born. The basic principle at work here was that small enterprises are an important source of dynamism, innovation and entrepreneurship.
We were worried last winter that the major importance that entrepreneurship had would be forgotten about. It was not, however. In March the European Council at Barcelona said again how important entrepreneurship was, reconfirmed the special status it had been accorded, and urged Member States to expedite the implementation of the charter on small enterprises. At the same time the Commission published its report on competitiveness for 2002. It shows what a long way EU productivity is from that in the United States of America. For this reason, per capita GNP in the EU is only 65% of that in the United States.
There are various reasons for Europe's poor levels of competitiveness, but the report highlights the poor levels of investment in information technology and communications technology and poor levels of utilisation of investment. The results of this are visible in industry, but also in services. Utilisation of investment in information and communications technology furthermore helps prevent a situation where there is a shortage of skilled labour in the EU.
The worrying conclusion of the report on competitiveness for 2002 is also that, unless the EU removes all the barriers, it will not be able to achieve the Lisbon objectives. Dominique Vlasto draws attention in her report to various courses of action to improve EU performance and avoid any such eventual situation.
Finally I would like to lay emphasis on five matters. Firstly, the Internal Market is the basis of competitiveness for EU companies. There is still much to be done to establish the internal market in services. Liberalisation of the finance markets would help to make funding available to business. Secondly, the Charter for Small Enterprises must be implemented with a measure of determination. There are signs of progress, but Member States should not waste time. Thirdly, better regulation means that the effects of every legislative proposal must be examined. Last week the Commission submitted a proposal on this and I am very pleased with the speeches the honourable Members Mr Chichester and Mr Titley have made here on this issue. Fourthly, we must do everything possible to exploit information and communications technology properly. It is not enough that information or communications technology is showing signs of speeding up the US economy; the necessary action has to be taken also. Finally, we must first and foremost create a favourable climate for entrepreneurship. We have to take risks and society must be encouraged to do so. We shall return to this in the Green Paper.
These are all political measures. We must concentrate on getting political action on the right track. That way the EU will be able to achieve the right kind of operational environment for companies - not so much by attaching too much importance to small-scale projects, as lucrative as they too may be in themselves. As significant levels of funding are needed at EU level we already have the necessary tools at our disposal.
I wish to thank Mrs Dominique Vlasto for having indicated the very important areas of policy in which progress is needed. In the final analysis we have to improve political action. That way we can bring the Lisbon objectives within achievable range.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
The next item is the debate on the report (A5-0147/2002) by Mr Belder, on behalf of the Committee on Industry, External Trade, Research and Energy, on the Commission communication "eEurope 2002: Accessibility of Public Web Sites and their Content" [COM(2001) 529 - C5-0074/2002 - 2002/2032(COS)].
Mr President, Commissioner, ladies and gentlemen, I would like to thank the members of the Committee on Industry, External Trade, Research and Energy, in particular Mrs Read and Mr Harbour, and the Commission Secretariat, for their pleasant cooperation, and state that I, as the rapporteur, am delighted to have submitted this report. It concerns the accessibility of government websites, especially to citizens with disabilities and to elderly people. In this connection, our meetings with the European Commission have also been very fruitful.
The Commission communication aims to draw attention to the web accessibility section of the Lisbon strategy. In order to make websites accessible to the equipment of people with disabilities, these websites need to be of a correct technical design. For this purpose, the Worldwide W3C Consortium has drafted guidelines. The Member States have committed themselves to applying these guidelines for government websites and the European Commission is monitoring the progress of this process.
Since all citizens need access to government information, the accessibility of public websites is clearly important. Moreover, governments have a special responsibility towards the weaker members of society. The European Parliament can, therefore, give its full support to this process. It calls for greater efforts in the area of implementation. Otherwise it will not be possible to realise the objective which the Commission mentions, namely to achieve accessibility of public websites by 2003, in time.
I hope that the user, for example a disabled worker in government service, will gain access to government sites without any problems within the foreseeable future. In addition, it is essential for this official himself or herself to be able to place information on a website. Consequently, the software required to place information on the web must also be accessible.
However, a final end goal is not conceivable. Internet technology is developing fast. I would therefore call for the guidelines to be developed hand in hand with this technical dynamic. Governments will thus need to follow developments very closely.
Which brings us to the question what these guidelines actually mean for government institutions. First of all, accessibility for all will need to be accommodated in the draft process right from the outset. Secondly, for the sake of accessibility for all, it is necessary for governments to offer their information in a technologically neutral format. This means not exclusively via the Internet. Subsequently, it is, of course, the question whether the guidelines will be formally complied with in an effective and practical format. The report therefore asks Member States to set up information points where users can lodge their findings and complaints. These signals from society will need to lead to improvements to the websites.
There has been discussion about the question of whether a more binding character of the guidelines would yield a better result. This would not, however, get to the root of the current problem. The root of the problem lies in the lack of familiarity with the guidelines, and not in any potential unwillingness on the part of the web designers. In my opinion, there is certainly no reason to draft legislation at European level at this stage. The Commission does also want private sites, however, alongside government sites, to become accessible as soon as possible.
In the Committee on Industry, External Trade, Research and Energy, one of the points of discussion was which type of websites was most urgent. Since the field is making different noises, it would be useful to grant priority to websites with most relevance for user groups. This could be either commercial websites or websites of social importance. Furthermore, these websites of social importance also encompass websites that are commercial in nature. Shops, banks and public transport companies spring to mind.
The report also pays attention to the candidate countries. The extent of the objective yet to be realised means that in those countries too, accessibility is worth a great effort.
Lastly, improvements in the field will also need to be measurable. The report therefore supports further research into measurable criteria for compliance with the guidelines. We have received encouraging signals from the field. The Dutch Institute for the Blind, Bartiméus, which has given us excellent advice, has developed an initiative along these lines. It hopes to be launching a website next week, on which it will be possible to register for a regular check of the website. In this way, a seal of accessibility can be obtained. Although the site will start off in Dutch, the institute does not rule out the introduction of an English version, thus allowing non-Dutch-speakers to have their sites tested too.
On the whole, I look forward to a situation in which people with a disability, just like people without a disability, can have access to the medium of the Internet without any problems. I hope that this report can make a contribution to this. After all, the Internet is a source of information and, do not forget, a means of communicating which is playing an ever greater role in society as a whole. Technological development should not exclude any groups, but rather help them in their social participation. Indeed, effective technology is at the service of mankind.
Mr President, I should like to thank Mr Belder for his outstanding work on this report. It is an extremely comprehensive document that involved a lot of research. The task of the shadow rapporteurs has been relatively easy because we have agreed with a lot of the content and we have been looking for ways to further improve the direction of his text.
I want to pick up a few specific points in relation to issues that he has kindly incorporated in the final report. Firstly, it is correct to emphasise, as he has done, the remarkable opportunities offered to disabled people in society. The digital revolution will improve the quality of their lives and access to services. That is something we need to try to exploit together in the most effective way possible.
Those of us who have sat with someone who is partially sighted and seen them use a website realise that there should be better design, and it would not cost anything. It is a question of education, training and best practice. That is something the Commission is working on, but we need to emphasise it. It is something where public authorities can demonstrate best practice and set a lead for others. As an integral part of that, it is crucial to ensure that we have the instruments in place to benchmark and give access ratings to websites, because public comparison and encouragement of best practice will stimulate everybody to move forward. That is something the Commission is also working on, but we are right to emphasise that in our report.
That, of course, links in to the question of commercial services. The users' groups I have talked to - in the United Kingdom in particular - have emphasised the importance of encouraging commercial operators and commercial providers of services to make their websites user-friendly for disabled people. Those crucial commercial services - such as banks, home-shopping services, access to transport - being able to order transport and look at timetables - need to be made accessible to disabled users. They will really help them engage with this new revolution.
Having those benchmarks and star ratings will encourage commercial firms to pick them up and to make their websites more accessible which will really deliver the sorts of benefits we are looking for.
I am keen to encourage both of those aspects, but overall this report is extremely worthwhile. We will not support all the amendments on this side, but that is more an aspect of detail. The overall thrust of this report is very commendable and I encourage the House to give it its full support.
Mr President, I want to echo Mr Harbour's congratulations to Mr Belder. He really has worked not only very hard, but also in a very open, intelligent and approachable way. I think we are seeing the fruits of that method of working in this report. It has been a great privilege to be part of that.
Indeed, access at its best is the great equaliser, the great force for democracy. That is why this report is so important: it is providing a mechanism in terms of active citizenship, which is becoming more and more important, for instance electronic democracy. We are moving towards electronic voting; methods of being engaged as an active citizen more and more depend on access. But the reason why I wanted to be shadow rapporteur on this report, and to support Mr Belder, was that, for disabled people, access to work depends more and more on access to the web.
Mr Harbour is quite right that much of this does not depend on money, or at least not on huge sums of money, and Mr Belder has been absolutely correct to enter into wide consultation with disabled people themselves. They already are in a position over and over again to explain to us what is needed, what will work and what will help them.
I want to draw attention particularly to paragraph 4 of the motion for a resolution, and I shall quote from it, because it says that disabled people not only should be able to read web pages, but also should be enabled to manage the content of web pages. In other words, they are not only passive receivers of information, but also serious contributors. That is absolutely important.
My final point is that this is all part of the Lisbon agenda, making Europe e-friendly and e-workable, and it is going to mean that if this principle is carried through into other areas of work, disabled European Union citizens will be able to participate on much more equal terms in this respect than we have seen to date.
Mr President, Commissioner, democracy must include the right to information; it is needed to improve how people manage their own lives. Information must be available to all. The public sector has a responsibility to ensure that the potentially excluded also have the chance to gain access to information.
The Commission's aim to bring the information society within everyone's reach is democracy. There is no information without learning how to produce and use it oneself. A connection to the Internet and other tools for accessing information are not enough. People have to be able to and want to use them.
The rapporteur draws attention to the availability and compatibility of special hardware and software. As a separate issue, I wish to stress the importance of language. Machine language should be translated into human languages. We need links between people and not just to machines. In the shadow of privatisation we must not destroy the social institutions that democratise information. Information services that everyone can use should be produced on television.
Mr President, Commissioner, ladies and gentlemen, we see the Internet as an opportunity for everyone and not as a new source of inequality, exclusion or isolation. This is why we will always support organisations dedicated not only to fighting 'info-exclusion', but also and principally, in a positive and pro-active way, to enabling the extraordinary resources offered by information technologies to best respond to the needs and aspirations of vulnerable and traditionally marginalised social groups, such as the disabled and the elderly. We must consequently give this boost all the support we can. It was during the last European presidency, held by my country, in June 2000, at the summit held in Santa Maria da Feira, that the 'eEurope 2002', action plan was officially adopted. One of its aims was to make the information society accessible to all the citizens of the European Union, focusing in particular on the disabled and on combating 'info-exclusion' in general.
We have kept extremely busy in this field. The EIB and the Member States' adoption, in 2001, of the guidelines for Web sites was an extremely important development. Against this background, we welcome the Commission communication and the extraordinary work carried out by the rapporteur. Although we have doubts about the charitably generous view that the guidelines will be fully implemented by the end of 2003, we feel we must insist on this aim and make particular demands with regard to those public Web sites which, having a specific social function or being of particular importance for the disabled and the elderly, must be the first to fully meet this objective. There is no logical reason why there should be a delay in this matter.
Mr President, I would like to congratulate the rapporteur on focusing on the priority of accessibility, particularly accessibility for the elderly and people with disabilities.
As regards the priority of the accessibility of the content of sites, particularly for the elderly and people with disabilities, I feel that we must focus our attention on civil and political rights, on the accessibility of these rights through the Internet.
I believe that this is the priority as far as content is concerned. There is an urgent need for on-line publishing of all the formally public parts of institutional life - not just the political process but the judicial and administrative processes too - if we are to recapture one of the basic principles of liberal democracy. In this regard, I and another 62 Members - and I would point this out to Commissioner Liikanen too - have tabled a motion for a resolution on e-democracy, calling for European citizens to be able to fully enjoy the rights of citizenship guaranteed by the European Union Treaties through the Internet.
I feel that this applies to all levels of public administration: in other words, our priority must be precisely to make it possible for everybody, including, that is, those who have most difficulty, the most trouble in gaining access to the Internet, to be able to fully exercise their civil rights through the Internet, the civil rights of the publishing of information on the work of the institutions, of access to democratic rights, in other words, the civil rights which can be exercised through the Web.
Mr President, ladies and gentlemen, I would like to thank Commissioner Liikanen again for his excellent presentation, which was also socially sound, as well as the rapporteur, Mr Belder, for his sterling work. On-line services for all is the European principle on which we compete with the Americans. Unless everyone is involved our society will flag. Numerous special groups, such as the disabled, the elderly, single parents, the poor, the unemployed, and so on, are in this position. The number of old people is increasing. Even we in the European Union may shortly be going around in blinkers. Technical barriers must be removed. That can be dealt with by the engineers, just as long as there is the political will. Finances are not a barrier. There exist different solutions, for example, in Sweden and Finland, but everyone, ourselves included, must aspire to the Liikanen objective.
It is important to make it easy to access the web. Hard copy texts today are already too difficult so for many they will be too difficult on a screen too, but this is a measure of democracy, a measure of e-Europe, Europe's gauntlet of competition for others to pick up. The extent to which our democracy has developed and matured will be measured by how democratic we are on the web. Then it will not be a question of accessibility but whether we are included, whether we can participate actively, and whether we are able to bring our own input to the web. Democracy is not a one-way process, as it can easily be on the web. The elderly, the disabled and all our citizens, the special groups in particular, all must be able to participate and bring their own input to the web. We therefore have to aspire to that. If that does not happen democracy will be distorted.
Mr President, my words are also addressed to the voters present, who have come here today in the expectation of an interesting debate, and to the Commissioner, who has just yawned. As yesterday we did not even manage to decide what minimum would make lively debates possible, I shall henceforth be taking the liberty of stating the number of members present when I address them, so I greet fifteen ladies and gentlemen.
This is about the Internet, that is to say the alternative to the performance laid on for you here, and about direct access for you to something that can constitute the democratic opinion-forming process. We are talking about eEurope; have you tried it out yet? Have you yet visited Parliament's website, or the Council's, or the Commission's? If you did, did you feel the way I did? You feel as if you are facing a wall full of binder files. Some people get aroused by the binder files, but most do not. It is children and young people who are looking for something different, seeking information and debate. That is possible; Europe has the chance to make it so, but we - by which I mean also we in this House - have to work like crazy on the design of our websites and also on their subject matter. The most important information is not there. That having been said, the Internet is of real importance to democracy. That brings me to my ceterum censeo: apart from that, there can be no democracy without transparency!
Mr President, I would just like to correct what Mr Hans-Peter Martin said: there were 18 Members listening to his speech!
Mr President, there are 37 million people with disabilities in the European Union, while the number of older Europeans is also steadily increasing. Mr Belder was able to use much richer language here, but I share the same conclusion. These groups risk severe social exclusion due to a range of technical barriers they face when using the Internet. The Commission is fully committed to taking action to identify and remove these barriers at European level, in order to secure an inclusive society providing equal opportunities for all.
The Commission Communication on web accessibility is an integral part of the eEurope 2002 Action Plan adopted at the European Council of Feira in June 2000. One of its specific aims is to ensure that people with disabilities benefit fully from new technologies and the Internet.
Representative organisations of disabled people such as the European Disability Forum have been widely consulted and we will pursue this consultation on issues such as eInclusion and eAccessibility when implementing the eEurope 2005 Action Plan to be adopted by the European Council in Seville next week. All the areas where we propose new actions must be available to anyone with a disability.
The Commission is committed in particular to promoting the Web Accessibility Initiative (WAI) guidelines, which provide a voluntary mechanism for public information providers and website builders to conform to a set of informal rules on designing and structuring websites. Many of the Member States have already taken steps towards this goal.
The Commission therefore welcomes the overall level of interest and satisfaction that this communication has received from the European Parliament. I would particularly like to thank the rapporteur, Mr Belder, who drew up a very balanced and complete report on this issue.
As regard specific issues raised in his report, the Commission agrees with the encouragement to Member States to ensure that the underlying objectives of improved web accessibility are achieved, to raise awareness and speed up implementation of the Guidelines and to organise follow-up of the achievements in this field. Most of these objectives are also set out in the Council of Telecommunications Ministers resolution on this subject.
The Commission has already taken steps systematically to monitor progress in adopting and implementing the guidelines at European level as part of the eEurope benchmarking effort.
We agree with the requirement that web sites developed by the Commission and other European institutions should follow these guidelines.
During the European Year of People with Disabilities 2003, the Commission will promote awareness of web accessibility and training initiatives for website builders and content providers.
The Commission will continue its fruitful dialogue with organisations representing people with special needs, including the disabled and the elderly, to have their experience and guidance in these matters.
I am convinced that the European Parliament resolution on this subject will be a significant milestone in understanding the role and importance of accessibility in the inclusive information society.
Thank you very much, Commissioner.
The debate is closed.
The vote will take place at 12 noon.
(The sitting was suspended at 11.50 a.m. and resumed at 12 noon)
Mr President, we held an important vote on Strasbourg yesterday. However, you do not need to have a particularly developed sense of smell to notice that something is rotten in Strasbourg! I would like you to ask the relevant department to do something to get rid of these unpleasant smells.
Mr President, on a point of order on the same issue, there is a distinctly unpleasant odour permeating this building, not just in this Chamber, but outside as well. Last month the Quaestors told us that the reason for this smell then was that an animal had died in one of the drains. Are we expected to accept the same excuse this month? It is not acceptable. We should not be asked to work under these conditions. Staff should not be asked to work under these conditions. It is high time something was done.
We will refer the matter to the Quaestors.
Mr President, I just wish to declare that, due to a financial interest which has been registered with the parliamentary authorities, I will not be participating in this vote.
Would the Commission please inform us of its position regarding the amendments.
Mr President, I would like to endorse the thanks expressed by my colleague, Commissioner Bolkestein, to the European Parliament and especially the draftsman, Mr Berenguer Fuster, for their cooperation and efficient handling of this file.
As you know, the Commission supports the Council common position because it is fully consistent with the essential objectives pursued in the Commission proposal. It also takes account of the most important amendments at first reading.
The Commission would like to confirm that it accepts Amendments Nos 1, 3 to 8, 10, 11, 12, 15 and 16.
With regard to Amendment No 17, the Commission can accept it, although it considers that a minor redrafting is needed to avoid any legal misinterpretation.
The Commission cannot, however, accept Amendments Nos 2, 9, 13, 14 and 18, for the following reasons: Amendment No 2 excludes from the proposal a large number of insurance intermediaries, which minimises the scope of the directive. It cannot therefore be accepted. Amendment No 9 introduces transitional provisions to safeguard the acquired rights of existing insurance intermediaries. The Commission has already accepted Amendment No 15, which expresses the same objective in better terms and, in addition, meets all the concerns of the directive.
The Commission cannot accept Amendment No 13, which introduces the principle of best possible advice. It creates great legal uncertainty and would in practice be a source of legal conflict. Amendment No 16, which the Commission accepts, goes in the same direction as the common position and improves it.
Amendments Nos 14 and 18 put in jeopardy the key objective of high consumer protection, something that the Commission cannot accept. Indeed, if they were accepted they would deprive the customer of the basic information requirements. Amendment No 18 in particular would leave the customer in a position of uncertainty, as he would not be provided with the written advice on the appropriate insurer's product recommended by the intermediary. The objective of achieving a true single market with a high level of consumer protection would not be achieved. The Commission strongly opposes this amendment.
I thank you for your rather limited attention.
(Laughter, applause)
I apologise for the noise.
Regarding Amendment No 17:
Mr President, in accordance with the Commission's comments, I would like to table an oral amendment to Amendment No 17 saying the same thing, but in a different place. So instead of being at the end of the recital, the paragraph proposed in Amendment No 17 would be after 'other professional activity?, so that the amendment would read: 'This Directive should not be applied to persons who conduct another professional activity, for example, a tax expert or accountant who advises on insurance incidentally as part of that other professional activity", and here the paragraph proposed in the Amendment would be included, "or to those simply providing general information on insurance products?. The rest of the recital would remain as it was drawn up in the common position.
Mr President, I want to point out again that there is an error in the French translation of Amendment No 4 in which the phrase, "both safe and acceptable" has been translated as "both healthy and acceptable".
We will ask the services responsible to examine all the translations.
(Parliament adopted the legislative resolution)
Report (A5-0208/2002) by Mr Konrad K. Schwaiger, on behalf of the Committee on Industry, External Trade, Research and Energy, on the proposal and amended proposal for a Council decision adopting a specific programme 2002-2006 for research and training to be carried out by the Joint Research Centre by means of direct actions for the European Atomic Energy Community [COM(2001) 279 - C5-0334/2001 + COM(2002) 43 - C5 -0216/ 2002 - 2001/0126(CNS)]
(Parliament adopted the legislative resolution)
Report (A5-0193/2002) by Mr Sérgio Marques, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a Council decision on the arrangements concerning the AIEM tax applicable in the Canary Islands [COM(2001) 732 - C5-0691/2001 - 2001/0284(CNS)]
(Parliament adopted the legislative resolution)
Mr President, in paragraph 47, the Group of the Party of European Socialists wishes to add the name, 'The Former Yugoslav Republic of Macedonia'. The original version simply reads 'Macedonia'.
Obviously, that is not a linguistic mistake but a highly political issue. The Group of the European Liberal, Democrat and Reform Party proposes that we vote on the original version.
If there are no objections, we will look into the matter at the appropriate moment.
Mr President, I too have something to say about paragraph 47, but it is something rather more important. There is something wrong with it. It contains the words: '? a treaty concluded last month between the Republic of Yugoslavia and Macedonia', but the treaty was concluded last year. It sparked the crisis in Kosovo. I ask that this serious mistake be corrected.
Mr President, an error no doubt arose in translation.
The original text reads 'Macedonia', but the Group of the Party of European Socialists has tabled a note about extending this to 'The Former Yugoslav Republic of Macedonia'. That is not a linguistic, but a political, change.
We wish the vote to apply to what appears in the current text, which is to say 'Macedonia' only.
Mr President, in negotiations, we accepted the text in its original version. We recognised the undoubted error of not calling a state by its name, and so the correction was made to its present form, 'The Former Yugoslav Republic of Macedonia', which is the state's official name.
We think Parliament would only be making itself ridiculous if it were, on the grounds of particular sentiments or political tendencies, to call a state by a name other than that which belongs to it.
Mr Sakellariou, it is very simple. The House can decide whether to accept the variation proposed by Mrs Malmström.
Mr President, we must be clear about what we are voting on. I believe that the text you have says 'the Former Yugoslav Republic of Macedonia'. If that is the case, then we need a split vote to remove the 'Former Yugoslav Republic'.
Mr President, however we express ourselves privately or as a matter of personal preference - for my part, I always say 'Macedonia' - we have to use the official name in Parliamentary documents.
I therefore see this as being about the official use of language rather than about voting.
So we should not be having a vote on it at all.
(Applause)
Mr President, we have just voted on texts referring, for example, to 'India' rather than 'the Republic of India' or anything else of the sort, and so this text reads 'Macedonia'. If somebody wants to change this for reasons that are recognisably political, that is an oral amendment, and has to be dealt with under the relevant procedure.
Mr President, what is ridiculous is that this Chamber, which is a political organisation, calls a state by an acronym. However, it seems to me the existing text provides an interesting balance. Certainly the title in the English version says "FYROM" and then the body of the paragraph sensibly says "Macedonia". Surely we can satisfy everybody with this text. Let us stick to this text.
Mr President, I am speaking on behalf of the PPE-DE Group. As a coordinator and negotiator, I have to say that it is true that we always refer to the official name for official documents. However much I would like to use the word Macedonia on its own, it still appears purer to me to use the official name that is internationally accepted in this official text. The fact is that this is FYROM, and let us adhere to this.
On the basis of Mr Oostlander's explanation, would the House please decide whether the term FYROM should be used.
(Parliament gave its assent)
(Parliament adopted the resolution)
Report (A5-0190/2002) by Mr Elmar Brok, on behalf of the Committee on Foreign Affairs, Human Rights, Security and Defence Policy, on the state of enlargement negotiations [COM(2001) 700 - C5-0024/2002 - 2002/2023(COS)]
Before the vote:
Mr President, contrary to the assertion that has just been made, the present report, from beginning to end, refers to 'Cyprus', 'Slovenia' and 'Slovakia'. I ask that these should be replaced by the states' official names in all instances where they occur.
Mr President, I would very much like to table an oral amendment to the Liberals' Amendment No 38, in which it is stated that the candidates for accession are to start with the transposition of the laws against discrimination. However, I propose that they should speed the transposition up, which would include those candidates that have already started on this. In other words, I propose that 'to start preparing' be deleted and replaced by 'to speed up'.
Mr President, before we vote on Amendment No 88, I should like to draw the attention of my fellow MEPs to a mistake that has crept into the translation of Amendment No 91. In this Amendment, it is stated that if Amendment No 88 is adopted, No 91 will lapse, but there is a crucial difference. Amendment No 88 contains the word 'prostitution, and the fight against prostitution'. In No 91, the word is deleted from the English translation. All other translations are incorrect. Amendment No 91 therefore states that opposition is being expressed in respect of human trafficking and prostitution of minors, but not to prostitution itself. This is the key difference between Amendments Nos 88 and 91.
Mr President, there is a mistake in the Swedish text. It reads, 'increased access for the Mediterranean countries?, when it should read 'developing countries'. I hope that other language versions are correct.
We will refer the matter to the linguistic services.
Regarding paragraphs 33 and 34:
Mr President, I wish to present to the House an oral amendment on paragraphs 33 and 34 to reflect the fact that at the beginning of the week Cyprus closed the competition policy chapter.
Paragraph 33 therefore needs to be updated to say that 28 negotiating chapters have so far been provisionally closed rather than 27. The start of paragraph 34 also needs to be corrected to read as follows: 'Notes that the only remaining chapters are those which will be dealt with on a horizontal basis for all candidate countries, namely agriculture, financial and budgetary provisions.? The remainder of this paragraph would then lapse.
Mr President, there is an error in Amendment No 1 in the Swedish text. The correct version states that the 'increase? in the total EU quota is kept within the limits proposed by the Commission, but the Swedish text reads 'reduction?.
We will carry out the necessary check.
(Parliament adopted the resolution)
I know that there is a match, Mr Ebner, but we must press on.
Report (A5-0154/2002) by Mrs Ewa Hedkvist Petersen, on behalf of the Committee on Regional Policy, Transport and Tourism, on the Commission communication 'Pedestrian protection: Commitment by the European automobile industry' [COM(2001) 389 - C5-0537/2001 - 2001/2216(COS)]
Before the vote:
Mr President, according to the German version of paragraph 18, the pedestrian casualties are to be pursued. Perhaps the drivers should be pursued, but certainly not the victims of the accidents. This should therefore be corrected.
In order to improve the operation of taxation systems in the internal market, the Garcia-Margallo y Marfil report wishes in particular to 'support the VAT strategy adopted by the Commission in 2000?. The rapporteur says that he is? convinced? that 'the EU must continue to strive towards the definitive VAT system?.
We voted against this report because we do not see why we should spend European taxpayers' money on training officials so as to impose a uniform tax system that is one of the most inequitable in existence.
In fact, whether rich or poor, consumers pay an identical amount of tax on products they buy - nearly 20% of the price of most products in France. This tax is therefore heavier in relative terms for those with more modest incomes. The predominant role of VAT in the budget income of a country like France, and more generally in Europe, reflects the fact that it is the working class that finances the majority of state expenditure. Only by abolishing indirect taxation can we serve the interests of the majority of the population. State expenditure should by financed by heavy taxation of company profits and by direct income tax based on a single and highly progressive scale weighted chiefly towards higher tax brackets.
. (PT) Although we agree with much of the report and broadly support it, our votes reflect the considerable care we always take when dealing with these matters and the permanent vigilance that must be maintained with regard to any changes to the status quo which explicitly or implicitly point towards a communitarisation of fiscal policy, something we are not in favour of.
. (FR) We are voting against Konstantinos Alyssandrakis's report on the programme for research and training on nuclear energy. This report in fact supports the Commission's position in this field and is very much in the spirit of the Euratom Treaty, an outdated treaty with the very much official objective of promoting the use of nuclear energy, which is in itself highly questionable. Financing is accordingly chiefly directed towards research on nuclear fusion, which the industrial establishment claims the same virtues for now that it once attributed to nuclear fission - and we all know what that led to!
It goes without saying that funds will have to continue to be committed to research on radioactive waste, given that such large quantities of this waste have been generated in such an irresponsible way. However, they will not be managed in the same way given the political approach that has been adopted. By emphasising deep geological disposal, the programme before us seeks to make nuclear generation socially acceptable by evading the most contentious aspect. If we are really to tackle the problem we are faced with, the first step we need to take, as a matter of urgency, is to stop producing such waste, and then to steer research towards in situ waste management as part of a strategy of abandoning nuclear power.
. (DE) As long as nuclear power stations are operated in Europe, the highest priority should be given to protecting the health of EU citizens and their environment. We have, by adopting Mr Schwaiger's report, made an essential contribution to nuclear safety being able to be researched in even greater depth in the future.
I have in mind especially the safety of existing reactors in Europe and in the candidate countries. Even before enlargement, there is a need for Europe-wide safety standards to be created for nuclear power stations, so that we can provide the citizens of an enlarged EU with a high degree of safety in this area. I see it as a task for the Joint Research Centre to lay the foundations for common safety standards of this kind. It is for this reason that the delegation of the Austrian Freedom Party has voted in favour of this report and of Amendments Nos 1, 2 and 4 in particular.
Mr President, although I did not vote against the report on the arrangements concerning the AIEM tax applicable in the Canary Islands, that was because I did not want simply to follow the example of Commissioner Bolkestein and our rapporteur by accepting the entire 'Spanish connection' which has been set up in such a way as to totally violate the principles of the single market and the free movement of goods.
I am in favour of adopting special measures for the peripheral regions under Article 299 of the Treaty. However, the tricks that the Spanish authorities are getting up to for certain products, in terms of incongruity, discrimination and distortion of competition, have nothing to do with protecting local production, although they would certainly ensure full employment for lawyers, because the victims, such as producers of rum, gin and vodka in Spain itself, will not take this lying down.
What is more, it really is extraordinary that the Commissioner, who, when it comes to other dossiers, is so resolute about safeguarding the free movement of products within the single market, is willing to present a proposal as discriminatory as this, which is to apply retroactively and for a period of ten years, up to December 2011. I think that this is over the top. Moreover, this is all without any reference to the economic and social development of the Islands or to the promotion of local activities. I would like to warn the Commission and the Member States, who in the Council have given way to real blackmail by the presidency, against the dangerous precedent that they are in the process of setting. The Council would do better not to approve Article 1 of this decision in view of the Parliament's opinion. This House would have been better advised to follow the opinion of its Committee on Economic and Monetary Affairs, which should ultimately have been responsible here.
On the pretext of preserving fish stocks in EU waters, the Commission wants to reducing fishing capacity with the loss of 28 000 direct jobs by 2006.
This report emphasises that the studies the Commission has based its proposals on are not very reliable. However, it in no way questions a process under which the biggest polluters are not paying. By that I mean pollutant waste from industry and large industrial fishing units, which nevertheless cause more damage to the sea than small-scale fishing.
Although we voted for the handful of timid support measures for wage-earners in the fisheries sector and for crew safety, we abstained on the report as a whole. We accept that it is in our own future interest to safeguard the planet's fish resources. However, by refusing to deal with those who are really responsible for this threat, and furthermore by failing to tackle an anarchic economic system, under which competition and the pursuit of private profit mean that any attempt at rational planning is purely illusory, we are not dealing with the problem and are content to make small-scale fishermen foot the bill, which is unacceptable.
Although it is clear to me that there is a need to reform the common fisheries policy as quickly as possible, and although I recognise that the stocks covered by this proposal for a regulation have been weakened, I nevertheless consider that this reform, as envisaged here, is unbalanced and could make us forget that the protection of fish resources, while necessary, should in no way be at the expense of fishermen.
It seems to me that this report does not devote enough attention to the men and women who, aware that the very survival of their livelihood depends above all on the management and preservation of fish stocks, have already undertaken to make enormous efforts in that direction.
This report seems to me to be a kind of Trojan horse in terms of the future common fisheries policy as presented now by the Commissioner responsible, Mr Fischler.
I shall therefore be voting against this motion for a resolution, which I regard as a motion that ignores human beings and proposes measures with traumatic and brutal consequences for the fisheries chain.
We voted 'no' in the final vote on this report, in spite of there being certain parts of it which improved the Commission proposal, including the new chapter on the important socio-economic impact assessments and the somewhat larger reduction in fishing effort with regard to sand eel and whiting.
We nonetheless believe, however, particularly against the background of the very necessary programme, recently presented by the Commission, for reforming the common fisheries policy, that, on quite a few points, this report is unfortunate in the way it forestalls the overall view of this reform that is required.
On this basis, we think it particularly unfortunate that the report states that the compensation to be paid to those fishermen and ship owners hit by a temporary cessation of activity 'shall be fully paid by the EU?. That is inappropriate in the way it sets in stone a certain approach when it comes to structural measures, and we believe that the Commission proposal, which recommends the co-funding of such compensation, is quite clearly to be preferred.
. (PT) With regard to hake, given the current relative level of exploitation, regardless of the reliability or the limitations of the basic information, the level of fishing is too high, and so temporary reductions in fishing would be beneficial and a reduction for the 2002-2006 period seems to be essential if we are to achieve an appropriate exploitation of these stocks.
We can, therefore, accept the Commission's concern to reduce fishing efforts, but under no circumstances can we accept that this reduction should be undertaken by reducing vessel numbers, entailing the definitive loss of fishing licences. There are other, equally effective means of managing fisheries so as to ensure appropriate fishing levels, such as, for example, reducing the amount of days per year on which fishing can take place until stocks recover to acceptable numbers. This would significantly reduce the socio-economic problems of businesses currently holding fishing rights.
Where cod is concerned, the stock situation appears to be more serious, requiring rather more severe measures than those proposed for hake, although they could vary according to the species. In any event, these measures must also be temporary and must never involve vessel reductions or the definitive loss of fishing licences. We regret that the distinction between the two cases, hake and cod, should not have been accepted and this is another reason for our vote against the report.
The way the dossier on the recovery of cod and hake stocks has been handled is typical of an inward-looking approach by the Commission which misdiagnoses the situation because it is cut off from reality and thus makes poor decisions.
The misdiagnosis is this: it is true that in certain fishing areas stocks of cod are in a perilous state, but this cannot simply be attributed to overfishing: there are also many other factors that come into play here. As for hake, the situation is specific and quite different: the biological cycles are much shorter and recovery has already started, so that the measures proposed by the Commission will come totally at the wrong point in the cycle.
As for poor decisions, managing the total allowable catch on a multiannual basis is a good measure, and one for which we have been calling for years, but it should be implemented by means of annual variations limited to rates which the professions involved can cope with.
With regard to the structural measures proposed, they do not take account of the economic and social consequences for the various professions concerned and reflect the same Malthusian spirit as the proposed reform of the CFP. They are totally unacceptable.
. (ES) Amendment No 1 having been rejected by the plenary (the Varela Amendment, adopted in the Committee on Fisheries), Article 1 of the Commission's proposal is fully retained, which includes hake and also a precautionary biomass target of 165 000 tonnes. Taking into account that this target was questioned by the most recent scientific recommendations, reducing it to 145 000 tonnes, and that the Commission itself said in meetings of the Northern hake workshop that a target of 120 000 tonnes could be acceptable, we cannot vote in favour of a Proposal that includes hake and that sets the target at 165 000 tonnes. There is also a contradiction in the Stihler report, as in her explanatory statement the rapporteur herself recognises this quantity of 165 000 tonnes as being 'too high" (Biomass Targets) and in her conclusions she says that "a relaxation in the targets for hake [?] should be allowed".
The plenary has also adopted amendments that improve the Commission's proposal, which we have supported, so neither can we reject those improvements which, although they are inadequate, do, however, prevent us from voting against the report, which is why we have abstained in the final vote on it.
. (DE) Mrs Ayuso, the rapporteur, has drafted a text that is much closer to the proposal for a compromise between the Council and the Commission on ethyl alcohol of agricultural origin.
Treating this matter as an urgent subject of major importance in Strasbourg now opens up the possibility of our vote being followed by an agreement at last. Only thus can we give our farmers and traditional small-scale distilleries the security that they so urgently need in order to be able to plan ahead.
There is no sense in discriminating against the producers of agricultural alcohol while leaving synthetic alcohol unaffected. It is for that reason that we referred this matter back to the Agriculture Committee weeks ago. The changed language in the new Commission proposal at last allows the Member States to enact their own supplementary regulations at national level. Only this will make it possible for small distilleries in the EU to survive.
The cultivation of potatoes and cereals for the purpose of extracting alcohol and the utilisation of fruit from flourishing fruit meadows ensures the continued existence of these valued cultural landscapes, which, without national supplementary regulations, will be in extreme danger.
. (DE) Parliament's Agricultural Committee voted unanimously on the CMO for ethyl alcohol of agricultural origin. I reject any COM in agricultural alcohol and call for a 'lenient regulation'. I therefore support, on the whole, the proposed compromise brought in by the Spanish presidency of the Council, that is, without the articles on subsidies.
If the present German regulations were to lapse and new promotional opportunities to be created by granting area payments, that would constitute a completely new approach, one that would be neither of equal financial value nor capable of being an effective promotional instrument. The production of agricultural alcohol currently provides an additional income for many family-run farms, which thus see it as a secondary means of support.
This is indeed about fruit and caring for cultural landscapes - it is also about the many small and medium-sized enterprises that need the distillery on the family farm for the important additional income it provides as a secondary means of support. I therefore ask the Commission to take on board the Spanish proposal for a compromise and Parliament's position.
I voted for the joint resolution although there has not yet been ratification of the Nice Treaty in Ireland. Until or unless another referendum is passed, this remains the legal position.
In its resolution on preparations for the Seville European Council to be held on 21-22 June 2002, the European Parliament has made an appeal for a 'communitarised' European immigration policy based on the provisions of the Treaty of Amsterdam.
There is a serious misunderstanding on this point. The immigration situation may be getting out of control in Europe, but it is not because there is no supranational policy. It is because for a long time neither the Member States nor the Commission have wanted to give absolute priority to the safety of the public and to controlling immigration, which inevitably means combating clandestine immigration and regulating legal migration flows.
Just the opposite has happened in fact. Both the Member States and the Commission have given priority to uncontrolled freedom of movement, to dismantling internal borders, to a benevolent attitude toward asylum-seekers - even those who are clearly abusing the system - and to the belief that massive immigration would solve our demographic problems and lack of dynamism.
The result is now clear for all to see. But the solution is not supranational integration of immigration policy based on false priorities. The first part of the solution is to change those priorities, but we are still a long way from doing that today.
The joint resolution on the Seville European Council once again calls on major international institutions like the UN and NATO to play a fire-fighting role in various conflicts, ranging from the crisis in the Middle East to the border conflict between India and Pakistan.
Unfortunately, in all these recent conflicts, without going back any further in time, these international institutions have acted as instruments of the major powers and have served the policies of those powers, which first and foremost still means maintaining their total world domination.
Fire-fighters who indulge in arson do not deserve our trust.
The remaining possibilities set out in this resolution on the future of Europe are totally at odds with what the people of this continent consider desirable.
The social part of this resolution at best rings hollow, and is limited to lifelong learning, whereas what Europe's workers would like to be assured of is a lifelong job, that is to say employment throughout their working life. Even worse, the resolution is full of new threats to the workforce, given that it advocates the idea of opening the market in public services and exposing it to the clutches of the private sector.
We will certainly not find a humane solution to the problems of immigration by closing access to Europe, for example by creating additional European border guards as proposed here.
We did not take part in the vote on this resolution.
. (PT) We are voting against the joint resolution because unacceptable positions have been adopted, particularly given the pressure still being put on the people of Ireland to ratify the Treaty of Nice by making an inappropriate link between its ratification and enlargement. Or given the insistence on an EU-NATO agreement on the use of resources and on the operational arrangements of the ESDP. It is also unacceptable that attempts are being made to make more rapid progress on Community policies in the field of immigration and asylum that are even more restrictive than current legislation in some Member States.
What was needed, as proposed in the GUE/NGL motion, which was not approved, was for greater attention to have been paid to economic and social cohesion in the Member States, conducting a review of economic and monetary policies, specifically those of the Stability Pact, and stopping the process of liberalisation and deregulation. Particular care also needed to be taken with the social dimension of enlargement of the European Union and greater firmness and determination needed to be shown in producing initiatives for the developing countries and for promoting peace, with a particular emphasis on protecting the Palestinian people.
- (FR) The European Council in Seville, which marks the end of a very positive Spanish Presidency, will focus on the fight against illegal immigration, enlargement and the future of the European Union, including a presentation by President Valéry Giscard d'Estaing on progress with the work of the Convention.
The General Affairs Council, which met yesterday in Luxembourg, demonstrated the widespread confusion about the proposals on the reform of the common fisheries policy in all the countries where this sector is of economic, social and cultural importance. We expect the Community to advocate reason, moderation and cooperation. The European Council should approach the problem of illegal immigration in the wider context of a common policy on asylum and immigration. It should concentrate on the common administration of the external borders of the Community of Fifteen and on integrating migration policy in the EU's external relations. It should address the public's expectations without resorting to populism but with all the firmness that this very worrying situation demands.
The enlargement negotiations have made good progress under the Spanish Presidency. However, the concerns of the agricultural and rural world which were demonstrated in Strasbourg on Tuesday indicate the vital importance of entering into dialogue before taking decisions affecting millions of Europeans.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Discussions of European summits are so much hot air, for it is of course at these ritual gatherings - to which representatives elected by universal suffrage are not invited, still less ordinary citizens - that the future of 380 million people is discussed in the greatest secrecy. The Seville Summit, like those of Genoa, Nice and Brussels, is a new and sad illustration of the democratic bankruptcy that characterises the construction of Europe. This summit will be marked politically and ideologically by the liberal right and the extreme right. The latter, buoyed up by its recent electoral successes in France and the Netherlands, has been able to impose its populism and xenophobic demagoguery upon the Fifteen, notably on issues of immigration and the right to asylum. All that will be at stake is strengthening Fortress Europe, whereas it is urgently necessary to combat trafficking, mafias and secrecy through a policy of opening up frontiers, normalising the status of those without papers and giving nationals and foreigners equal civic and social rights. Immigrants and asylum seekers easily serve as scapegoats for societies that have become the victims of economic liberalism and capitalist globalisation. The anti-immigrant hysteria organised by the heads of government ends up by disguising the real agendas of the Seville Summit, the anti-social Barcelona Summit and the neo-colonial Madrid Summit. The joint resolution is part and parcel of this trend.
I am delighted that Parliament has overwhelmingly approved paragraph 49 regretting the passing by the US Senate of a bill which would allow for the use of force by the US to prevent its citizens from being tried by the International Criminal Court (ICC). The overwhelming support for that paragraph (385 Members in favour) indicates that D66 was right to raise this issue in Parliament because the success of the ICC is a European issue.
Despite these and other important positions I subscribe to, I hesitated to vote in favour because of the following passage: "6. Stresses that the ratification of the Nice Treaty by all Member States will facilitate a successful enlargement process".
It is factually incorrect to suggest that ratification of the Treaty of Nice facilitates the enlargement process. During the Nice summit, our governments' leaders chose to make Europe slightly less democratic and less efficient. Moreover, by going further down the road of intergovernmentalism (and consequently less transparency) the Treaty of Nice leads Europe in the opposite direction to where we need to go.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
Mr President, I have naturally voted in favour of the Brok report, but I regret that the results and the recommendations of the Committee on Women's Rights and Equal Opportunities have not been incorporated in the report itself but have merely crept in via amendments.
We should realise that half of the people in the candidate countries are women. We have little or nothing to offer to those countries: no money, no immediate prospects of many jobs or anything else. What do we have to offer? The acquis communautaire and the equal opportunities policy for women, and I regret that this has not been sufficiently highlighted. This is a sine qua non. We simply have to include this; I cannot express it in any other way. I hope that today's results and the amendments in the debate on enlargement will be taken into consideration and that the debate on equal opportunities for women will be continued.
Mr President, I have restricted myself to a single explanation of vote, and I hope the Presidency will, at least, allow me that one!
I voted for the Brok report and, as representative of the Delegation to the EU-Bulgaria Joint Parliamentary Committee, I would like to point something out. There is a translation error in the French version of the explanatory statement. Indeed, 'Bulgaria continues to fulfil the Copenhagen political criteria?, as stated in the original English version, as opposed to 'is striving to fulfil? them.
Moreover, I feel that it is important to stress that, from the political point of view, we should provide for all the candidate countries of Central and Eastern Europe to become Members of the European Union en bloc and for those countries which are economically behind to receive help once they have entered the Union. I feel that it is a political error not to accept all these candidate countries together. In particular, as regards Bulgaria, I am concerned that the closure of units 3 and 4 of the Kozloduy power station will affect the Bulgarian people badly, especially the elderly, the unemployed and young people in search of employment.
. (EL) The Communist Party of Greece has stressed repeatedly that the so-called enlargement of the ?U is motivated neither by charity towards the nations involved nor historical necessity. It is a classic example of imperialist expansionism which has found fertile ground following the collapse of the Socialist system in Europe and the break up of the USSR. The aim is to bring small, weak countries under the umbrella of the western European wing of the international imperialist system. As the European Parliament's resolution reveals, enlargement goes hand in glove with the eastward expansion of NATO.
The entire accession process reminds me of colonial-type dependencies. Its sole purpose to is hand the national wealth of these countries over to western European capital and bring them into line with capitalist restructuring (the famous "acquis communautaire"), grab their public property and wipe out everything Socialism achieved, in collusion with the local Mafia. The consequences for the multitude of small and medium-sized farmers in the candidate countries will be devastating.
As regards the accession of Cyprus, our party warned a long time ago that the Helsinki decision would make it easier to impose a solution which maintained the partition. Unfortunately, events over recent months have proven us right. Candidate status had a coercive effect on Cyprus and encouraged Turkish intransigence, with the complicity of the ?U. And the welcome reference in the report to a single sovereign Cypriot state does nothing to change this.
That is why the MEPs of the Communist Party of Greece voted against the report.
The Brok report urges Member States and candidate countries to make the effort required to conclude the accession negotiations at the end of this year so that the accession treaties might be signed in about April 2003 with a view to ten new countries' joining in 2004. We heartily approve of such a move.
At the Berlin Council in 1999, six candidate countries had in fact been expected to join the EU in 2002. Well, here we are in 2002, and no country has joined. We cannot continue like this. As I shall state in my explanation of vote on the Böge report, we have to break down the last barriers while retaining a sense of what is realistic.
In any case, there is at least one problem that is not really a problem: the non-ratification of the Treaty of Nice by the Irish people. If, by chance they were again to reject this faulty treaty in a second referendum (despite the blandishments of the Seville Council, with its teasing declaration of respect for Irish military neutrality), enlargement would not be compromised for all that. It would be enough to include the relevant parts of the Treaty of Nice in the future accession treaty. Moreover, the opportunity could be taken to revise them, which would be no bad thing.
The dismantling of public services; industrial restructuring, leading to an explosion in unemployment, particularly in the Czech Republic, Slovakia, Lithuania and Poland; the actual or planned closing-down of energy sources in Lithuania, Estonia and Bulgaria, with dramatic social and economic repercussions; the planned elimination of millions of smallholdings in Poland, Slovenia and Hungary and the dismissal of those for whom they provide a living, albeit a meagre one; and the policy for reducing agricultural production, which the European authorities want to emphasise everywhere.
It is a disastrous state of affairs for these countries and, more so, for those of their inhabitants who work in the towns and in the countryside.
It is a state of affairs on which, however, the EU authorities congratulate themselves, since the main European tobacco producer, Bulgartabak, is to be privatised and since the privatisation of the banks, insurance companies, telecommunications companies and other industries is progressing at the same time as direct foreign investment is increasing. To put it another way, here we go again with the systematic bleeding of Central and Eastern European countries by big investors, particularly from Western Europe. What, then, motivates the consortium of affluent countries constituted by the EU is, first of all, widening the scope for profit offered to their industrial and financial trusts.
Our vote is not a vote against the entry of these countries into the European Union, but a protest against the way in which their entry is being managed, that is to say under the aegis of big investors.
We have voted against the Brok report on enlargement. Quite obviously, we are not opposed to integrating new countries into the EU. Nonetheless, we have reservations about the way in which the negotiations are currently proceeding. We are also concerned about the burden faced by the candidate countries in transposing the 'acquis communautaire', which varies between 70 000 and 90 000 pages of text, depending upon the translation. Where agricultural, health and environmental matters are concerned, the challenges are enormous. Moreover, making the entry of these countries conditional upon their strict observance of the legislation on the protection of biodiversity is unfair. Let us not forget that these countries are coming to us to consolidate peace on the continent of Europe, develop their infrastructures and make up for having been behind economically because of their insufficiently developed infrastructures. Let us not forget this.
I welcome Mr Brok's report, which shows that real progress has been made in the enlargement process.
There is now a real possibility of ten new Member States joining in 2004 and taking part in that year's European elections. It now also looks possible that Romania and Bulgaria could join in 2007.
What is now required is a display of real political will and compromise on all sides to ensure that the momentum is sustained. Copenhagen has the potential to be a truly historic summit.
. (NL) Enlargement is not progressing as successfully as its staunchest supporters in the East and West had hoped. Four Member States, namely Germany, the United Kingdom, the Netherlands and Sweden, want the agricultural funds and regional funds to be reorganised first. Germany and Austria are making demands on behalf of the German speakers who were driven away from the Czech Republic and Poland, and are taking measures against the influx of migrants from the east. Poland, the Czech Republic and Bulgaria want to use EU money to build motorways right across areas of outstanding natural beauty. Rumour has it that an election victory for the former Prime Minister, Mr Meciar, in Slovakia will exclude that country from the first wave of accession countries. Dangerous nuclear plants in Lithuania, Slovakia and Bulgaria will only close if this is paid for by the EU. The East remains poor because it exports cheap agricultural products and mining products, and has to import expensive technology. In the existing EU area, political parties that are not so keen on solidarity with economically weaker states and that associate the enlargement to include new Member States mainly with higher costs and the influx of migrants, receive the support of a large proportion of the electorate. A large accession wave in 2004 is therefore becoming increasingly less likely. On account of a few positive points, I would nevertheless have been able to vote for this report, but the added plea for enlargement of NATO made it ultimately unacceptable to me.
. (PT) WE frequently hear one another talking in the name of Europe. Nevertheless, this common platitude is actually a perversion of the truth: there are only 15 of us in the EU; Europe has many more States, peoples and nations than only we 15. We are mentioning this in order to get across our basic viewpoint in this debate: enlargement is essential and is a political development of enormous significance, from which we cannot shy away. Enlargement does, admittedly, pose challenges and difficulties, but we shall have to face them and overcome them, because this is our fate and in order for the European project, of which the Union is a part, to have real meaning. We feel that that most important thing is for Europeans to be united, and that this should take precedence over all other political agendas. For this reason we also reject the stubborn institutional fantasies of those Members who have turned the federalist credo into a religion and who worship the power of Brussels, believing it to be divine and interfere in everything and wish to regulate everything - future events and even those in the past. By acting in this way, they are only creating unnecessary resistance and dangerous tensions. The Union - it is time this were pointed out - was not established so that we could interfere in each other's business, but so that we could cooperate in mutual respect and gain as much as possible from pooling our common energies.
. (DE) Preparation for enlargement does not need to be as rapid as possible, but it does need to be done as well as possible. The report is defective in essential areas, and we have therefore voted against it, although it also contains proposals that correspond to our positions.
Paragraph 50 does not address the Czech Amnesty Law of 1946, the repeal of which was determinedly demanded by Parliament in 1999 in relation to the Bene? decrees. The present text thus constitutes a retrograde step.
It is, however, gratifying that the report gives dates for closure of the Ignalina, Bohunice and Kozloduy power stations. As regards Temelin, the report is disappointing when one considers that Parliament, as recently as last year, called for an international conference on phasing it out.
Amendment No 45 deals with reform of the CAP, and does so in a way that the Freedom Party delegation has been advocating for many years. The amendment takes a positive line on the programme of support for border regions. All the reasons stated mean that we have been unable to vote in favour of the report.
As we are in favour of the enlargement of the EU, with the populations of the applicant countries ultimately deciding on a membership, we have voted in favour of the report.
However, we cannot support certain parts of the report.
Firstly, the general support for the applicant states' rapprochement with NATO and the reference to NATO as an important element in the security and stability structure of Europe.
We see NATO's role as far more complicated than that. We would therefore have found it wiser to keep this discussion out of this report.
Secondly, we voted against all the amendments in paragraph 50, because the Bene? decrees are a translation of the Allies' Potsdam decisions. They ensured the exiling of those Germans who had always wanted to live in Germany and therefore sought to oppress the non-German population. This exiling should be supported even if, and particularly because, it still has legal repercussions today.
As an avid but critical supporter of the enlargement process, I felt the need to vote against the Brok report on the progress of the applicant countries.
Firstly, the Brok report incorrectly states that the applicant countries continue to fulfil the political criteria set in Copenhagen in 1993. That is incorrect. If Parliament took the Commission's country reports seriously, we could not ignore the numerous examples of corruption, discrimination against minorities, lack of human rights protection and weak judicial systems in some applicant countries. I believe that human rights and the rule of law need to be the top priority for Parliament in the enlargement debate. Therefore I regard the report, which explicitly denies the problems that still exist in this area, as unacceptable.
I am delighted that amendments underlining the absolute priority of the political criteria have been adopted along the lines of my own amendments adopted by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs to its opinion. Parliament must now take its own words seriously and look in detail at the human rights situation in the applicant countries.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
The financial perspectives established in Berlin in 1999 for the years 2000-2006 anticipated the arrival of six new Member States as from 2002. In reality, 10 countries might well join, but not until 2004 so that the economy, over time, should offset the extra burden represented by the additional Member States. We approve of balancing of this kind, which will enable us to remain below the budget ceiling of 1.27% of the Member States' GDP.
We are also able to accept the progressive adaptation of payments made under the agricultural policy to the new Member States, as anticipated by the Böge report, bearing in mind that the idea here is to maintain a consistent policy. We should also like, however, to see this policy reformed and converted into a 'durable CAP' (see my explanation of vote on the Olsson report).
On the other hand, we condemn the meagre efforts made by the Member States which at present benefit from the structural and cohesion funds and which should better understand the need to move these credits eastwards. There must be a clear intention to abolish the present cohesion fund which, in any case, was designed to give the Eastern countries easier access to the single currency, a task which has now been completed.
Although I voted in favour of the report I would like to make it very clear that I am opposed to the text of paragraph 16 and that I regret that it was adopted. The request for OLAF offices to be opened in the candidate countries before the end of June seems to me to be at the very least absurd and bordering on an insult to the candidate countries. Moreover, it is impossible to comply with.
There are no offices in the current Member States either, nor is it known what powers OLAF may have outside the EU apart from inspecting our own offices. In short, it is nonsense that the report did not deserve.
. (NL) In 1989, Western Europe considered itself the victor in a long-term conflict. This victory was to be crowned with the annexation of the East. Many people in the East were amenable to this, in the expectation of receiving great financial support and imminent wealth. Now that 2004 is on the horizon, it becomes apparent how difficult the accession of new Member States is. Many of these difficulties are money-related. Our agricultural policy, which promotes the economy of scale and keeps food prices artificially low in order to curb pay claims by the workers, will become unaffordable if the small farmers in Poland are allowed to take part. The lion's share of our regional funds, which, to a large degree, pump money from the rich Member States via the bureaucracy in Brussels back to the same rich Member States, would, on the basis of the current criteria, be intended for the new Member States, mainly at the expense of areas in Spain, Portugal and Greece which are currently still the poorest countries. The monies reserved for accession are being distributed over far more candidate countries than was originally planned. There will soon not be any money left for circulating around the rich Member States for propaganda purposes. Like the rapporteur, I am quite happy to protect poor Member States from a role as net payers, but simply to exempt newcomers from payments in order to entice them, is taking things too far in my view.
Notwithstanding the self-congratulation of the European Union's governing bodies, a rather sombre picture emerges from the situation of the Central and Eastern European candidate countries. A goal which no effort is made to disguise is served by the observation, realistic as it unfortunately is, to the effect that there is 'a prosperity gap with a ratio of as much as ten to one? between regions situated at the external borders of the EU and adjacent regions in the candidate countries.
The Commission has already agreed broadly to subsidise these regions and, in particular, the undertakings that operate there, explaining that, following enlargement, the regions at the present external borders of the EU will certainly attract less than prosperous labour from newly admitted countries. As for the rapporteur, she adds that, in terms of the needs of the wealthy regions and their undertakings - and most certainly not in terms of the needs of the impoverished populations of Central and Eastern Europe - the subsidy 'is no more than a drop in the ocean?. For that reason, she proposes increasing the subsidies that are to be paid to the wealthy regions and their undertakings, while approving what are termed transitional measures which, even after enlargement, will hinder the free movement within the EU of workers from the newly admitted countries. Indeed, these new countries are only being integrated into the EU accompanied by restrictions which make second-class citizens of their inhabitants. We have therefore, quite obviously, voted against this report.
. (DE) My group supports Mrs Sommer's report, as it takes up the specific problem of the situation which will face 33 million people living in 23 of the European Union's border regions after the accession of the central and eastern European countries. We are also glad that a range of proposals submitted by the Confederal Group of the European United Left/Nordic Green Left have been incorporated into the report, for example the emphasis on the need to provide more funds to promote SMEs, and the call for an increase in the EU share in co-finance in order to take account of the calamitous gaps in terms of development.
We share the rapporteur's fundamental conviction that the EUR 195 million in funding allocated by the Commission are far from adequate, and we support to the utmost the demand for additional financial resources. This is all the more the case as the funds currently available are being found by means of reallocations, whilst at the same time the finance ministers of various countries can look forward to billions from the resources of the Structural and Regional Funds not being utilised and therefore being refunded.
We regret the fact that it has not been possible to bring about the acceptance of a legal basis specifically for the promotion of border regions, without which the longer-term funding of measures will be impossible. By way of contrast, we welcome the orientation towards dealing more effectively with the connection of the regional transport systems to the Trans-European Networks.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) The problem of the border regions is doubtless one that will become apparent with the forthcoming enlargement. The financial endowment of this initiative is clearly inadequate - and was always bound to be so. Nevertheless, being aware of these limitations, it demonstrates the due attention that needs to be paid to regions that will suffer from a form of 'geographical displacement' within the future European Union and which could be harmed by competition from the EU's new neighbouring regions. We therefore hope it will be possible to establish - in some way, including through the best possible use of available resources - a new dynamism in these regions and that this will also have positive effects on those regions now located immediately beyond the EU's current borders.
. (DE) My group supports the report by Mr Turco, who has done good work. The Structural and Cohesion Funds are European Union instruments of extreme importance for bringing the EU's less-favoured regions up to the level of development of the prosperous ones. We take the view that these instruments of European incentive policy enable EU policy to have the greatest direct and visible effects on people's quality of life and must therefore at all costs remain part of future policy after enlargement. Support given by stronger regions to the weaker ones, in a spirit of solidarity and without reference to national boundaries, is symbolic of European unity. We therefore oppose any discussion of even the partial renationalisation of regional and structural policy, as this would undermine the principle of solidarity and it is not foreseeable where such a policy might lead.
We are of course aware of the serious problems involved in realising structural and regional policy, and see the Commission and the Member States as sharing responsibility. The poor implementation rates and constantly increasing backlogs, totalling - incredibly - EUR 112 billion in 2000, give grave cause to consider the possibility of a radical re-examination of the procedures and structures that have been in place to date.
(Abbreviated in accordance with Rule 137(1) of the Rules of Procedure)
. (PT) I wish to congratulate Mr Turco on the report he has presented, which makes a positive contribution to the debate on the importance of cohesion policy and of maintaining and strengthening this policy. I should like, however, to emphasise two points that I feel are important to this discussion:
the need to maintain our efforts to simplify and speed up implementation processes in the field of structural actions, which are crucial to their sound and efficient implementation, guaranteed by appropriate assessment and monitoring systems;
observance of the principle of additionality, the guarantee for a coherent structural policy, which reflects the added value of Community structural policy in national regional policies.
- (FR) The Olsson report and the Commission propose gradually extending the present common agricultural policy to the new Member States in the course of the ten years following their accession, with consideration being given at the same time to a new CAP, applicable to everyone but, for financial and technical reasons, unable to be put into effect before 2006.
It would appear difficult to do anything else for the time being. Current EU rules cannot be applied to everyone immediately, for that would be too much of a burden financially. Nor is a two-speed CAP acceptable on a long-term basis, for that would be unacceptable politically. At the same time, however, a situation should preferably be avoided in which inevitable transitional measures are the pretext for ending up with a huge and labyrinthine administrative and financial system spread right across the continent.
Let us therefore state right now the future principles of a new CAP: a concern for quality, respect for the countryside, support for multifunctionality and the maintenance of a proper social balance in rural environments; in short, the defence of the European agricultural model, undertaken through border protection and therefore funded by the consumer rather than through an endlessly expanding Community budget funded by the taxpayer.
The proposals to integrate the new Member States are illustrative of colonial-type efforts to annex the CEECs. There will be no single CAP in practice and the policy applied to the new Member States will be even worse than the policy applied to the current Member States. Enlargement is being used as a springboard by the strong countries in the north to abolish direct income support by reclassifying it as "acquis communautaire". This will wipe out vital agricultural sectors in both the CEECs and the ?U.
The aim is to secure markets for big business and develop neo-capitalist farming models which marginalise the agricultural sector and alter its social and environmental role (paragraph 24 of the report speaks for itself here).
The ?U will throw a few crumbs at the CEECs, while at the same time turning them into markets for its own products - and not the other way round, as their propaganda would have us believe - with the result that the agricultural economy will shrink, small and medium-sized farms will be wiped out and employment and the social and economic fabric will be irreparably damaged.
The Communist Party of Greece is against the accession of any country to the ?U because accession has nothing to offer small and medium-sized farmers or the working classes. However, as and when these countries join the European Union, they must have the same rights and receive the same subsidies from the first year of their accession and quotas must be determined on the basis of the real capacities and food requirements of their people.
Mr Olsson has already mentioned in his report the political and economic importance of agriculture in all CEECs and the structural changes that are required in their rural areas. It is also crucial to bring agriculture and the foodstuffs industries into line with the European Union standards, especially hygiene and veterinary standards. But we must also accept that many candidate countries practice far less intensive methods of agriculture and give a more prominent place to rural development.
To give a positive signal for enlargement, we should give the candidate countries equal voice in the discussions on the future of agricultural policy. We should also concentrate on the issue of direct payments and the proposal for the phasing in of direct payments. This must not be a stumbling block for enlargement. Whilst agreeing that the gradual introduction of direct payments would prevent a sudden excessive influx of cash, with over-production as an end result, it would also mean the unequal treatment of the new Member States during the ten-year transitional period, which would be very discouraging for them.
The EU should make clear that there must in the longer term be a single common agricultural policy for all Member States, with all players starting on an equal footing.
My main reason for supporting this report has to do with the necessarily provisional character of the European automobile industry's voluntary commitment to improving pedestrians' and cyclists' chances of survival in the event of collisions, weighed against the stricter and more solid Community legislation that is on the way and that will replace the voluntary commitment.
Although this voluntary agreement being considered between the various automobile manufacturers could be implemented fairly quickly and give rise to practical measures, I nonetheless think that, in the long term, a solid legal basis is the only satisfactory way of protecting pedestrians and cyclists. A framework directive with a precise and realistic timetable seems to me to be the appropriate way of bringing about a genuinely dependable policy on roads.
The voluntary agreement does not, for its part, seem capable of offering the guarantees required of a trustworthy road safety policy. In addition to the fact that such an agreement is of no effect if one of the partners decides to withdraw from it and that it suffers from a lack of openness and transparency, it also has the major shortcoming of not being really binding.
These are all reasons in favour of a framework directive aimed at introducing a genuine policy to protect pedestrians and cyclists, and all reasons which lead me to support the report in question, inviting the Commission to propose this directive.
. (NL) Due to the large number of road victims, road safety has finally become a political issue. Public opinion is right to be indignant about the many vulnerable road users who are the victim of road traffic that kills. The Petersen report helps to do something about this. Cars should be safer not only for car drivers; they should also be safer for the vulnerable road users. I emphatically endorse the wish in the Petersen report that the European Parliament be involved in legislation in this area. Road safety cannot simply be the concern of the executive and car manufacturers. As long as increased car speeds are used as a sales argument, I shall remain suspicious of the industry. After all, it is impossible to cut down significantly the number of victims of road accidents if the speed on the roads is not reduced, if car drivers do not adapt their driving behaviour and if the infrastructure is not conducive to caution and safety. Road accidents are not natural disasters. We must prevent them.
. (PT) This report should call for testing to be imposed, in order to end the tragedy of the around 2 000 deaths and the more than 18 000 serious injuries that occur in road traffic accidents across the EU every year. After more than twenty years of debates, the Commission considers itself to be satisfied with a voluntary agreement with the European motor vehicle industry - and is reluctant to submit a legislative proposal - which we feel is unacceptable. The consequences of this inaction are proving to be serious. The phase A reduction from four tests to two, unlike the proposal by the European Enhanced Safety Vehicle Committee, will mean a 75% decrease in lives saved, added to the fact that in only 10 years, the objectives proposed by this body will be achieved. Only a framework directive can guarantee the effective protection of pedestrians in the EU and this is why we are abstaining on the report that has now been approved and which insists on this voluntary agreement.
. (PT) Our vote reflects the fact that we consider the compromise reached in the Committee on Regional Policy, Transport and Tourism to be acceptable. In this extremely sensitive area, which is so often overlooked and whose importance is so often underestimated - basically, a structured form of pedestrian protection - we endorse the drawing up of a framework-directive clearly establishing a timetable and procedures for an agreement negotiated with the automobile industry, specifically with regard to the monitoring assessments that are laid down. This approach goes some way towards safeguarding the Commission's line, which has the merit of speeding up a process which might otherwise drag on indefinitely and only achieve its objective after an extremely lengthy consultation process. A study will then, of course, have to be carried out on the framework-directive, in which the Commission must, as specified, formalise the general conditions of the agreement negotiated with the automobile industry. Only then, strictly speaking, can a careful, informed assessment of its content be carried out.
I welcome this report, which calls for a voluntary agreement on road safety and pedestrian protection, with a view to more binding legislation in the future. The report has made significant headway in terms of reaching agreement between industry and citizens on important issues such as bullbars and pedestrian-friendly car fronts. Hopefully these agreements will soon be matched by marked decreases in harm to pedestrians. These measures will fortunately be implemented very soon. However, we must guard against complacency to ensure that, in the long term, more binding and transparent legislation is forthcoming. Voluntary agreements are useful tools to ensure that changes are made relatively quickly, but they are not a long-term solution to something as important as the protection of Europe's citizens.
We have voted against this text, which is yet another plea for the European institutions to be placed still further at the service of private capital, for the latter no longer to face any obstacles at all in Europe and for open markets to become a reality in those sectors which have not been fully privatised, namely telecommunications, energy, postal services and transport.
The report is not interested in the users of services, who are in danger of seeing the complete deterioration of public services if these forms of privatisation end up being imposed. What the report is interested in is the 'dynamic climate of investment and entrepreneurship' which it intends to favour through a reduction in the 'tax burden? and through 'access to funding?, in particular for what are termed small and medium-sized enterprises.
It argues, in fact, for the European Union to give more attention, and more aid, to such enterprises, and although its 'explanatory statement' is eloquent about the situation of 'small enterprises? in Europe, it conceals the fact that the vast majority of these enterprises belong to large groups whose subsidiaries they are. In practice, this means that these forms of aid on the part of the European Union will mainly add muscle to the largest companies.
Those elected by universal suffrage are therefore being asked to vote in such a way as to provide their democratic support for the private interests of the small minority of people who possess capital.
The Commission communication, 'Sustaining the commitments, increasing the pace? has made it possible to draw up a complete inventory of the 'specific provisions of the Lisbon strategy in the field of entrepreneurship? and to underline the ways in which these still fall short when it comes to small enterprises and businesses.
Progress in a large number of areas must still be made in order to support and develop apprenticeship, which is dogged by a poor image in many European countries. It is time to promote apprenticeship as a modern and dynamic form of training.
I am therefore delighted that, by adopting Mrs Vlasto's report, the European Parliament is offering, via the measures I have proposed by way of various amendments, to put in place a genuine policy in favour of apprenticeship, consisting of the following: an Erasmus-style exchange programme with a view to encouraging mobility among apprentices; a European statute for apprentices and training exchange grants to enable apprentices to link up with entrepreneurs; a policy to support small enterprises and craftsmen in connection with the European training pathways to which I have attached a lot of importance; and, finally, training networks, set up for the purposes of these pathways, to act as lifelong vocational training outlets.
We have abstained from voting in the final vote on Mr Belder's report on the accessibility of public web sites.
The report indicates a number of problems experienced by disabled and older people, a matter which is important and to which attention should be given. Creating conditions enabling disabled people to participate fully in society is also very high on our liberal agenda.
We believe, however, that it must be the task of the Member States to take responsibility for measures designed to adapt public web sites. In general, there should also be very considerable restrictions on regulating Internet services, for the World Wide Web depends for its dynamic development precisely upon its having operated without regulation or subsidies.
We believe in the principle of subsidiarity whereby decisions are to be taken as close as possible to the people they affect. That is why we actively promote the issue of a constitution for the European Union in which the division of responsibilities is clear to everyone. It must be perfectly clear to everyone that the EU should only concern itself with those issues it is best placed to deal with, namely the cross-border issues. All other issues should be dealt with at local, regional or national levels.
I have voted against Amendment No 9, even though I have considerable sympathy with the principle raised; but Internet access does have a cost, and if the "at no cost to the user" principle is to be taken forward, the question of who bears the cost must be clarified. This amendment introduces a very broad issue of major importance into a report on a very specific dimension of Internet access.
. (PT) We welcome this Commission communication and the superb report by Mr Belder, which are both committed to formalising and developing a fundamental approach, launched at the Feira Summit and again affirmed at the Nice Summit, to the fight against all forms of exclusion, specifically those related to disability and old age. New opportunities provided by the new technologies must not be wasted, nor should they have, paradoxically, a negative effect as a result of a perverse form of info-exclusion arising from our insensitivity. In our view, the EU and the Member States' adoption in 2001 of the guidelines for web sites was extremely important. We also believe it is crucial to keep up the work and the efforts we are making in this field, on the exchange of information, on revising the relevant legislation, on encouraging best practices and on creating and coordinating centres of excellence in this field.
That concludes voting time.
(The sitting was suspended at 1.41 p.m. and resumed at 3 p.m.)
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following motions for resolutions:
B5-0334/2002, by Mr Sörensen and others, on behalf of the Group of the Greens/European Free Alliance, on child labour in the football industry;
B5-0337/2002, by Mrs Muscardini, on behalf of the Union for Europe of the Nations Group, on child labour in the production of footballs;
B5-0347/2002, by Mrs Sanders-ten Holte, on behalf of the Group of the European Liberal, Democrat and Reform Party, on child labour in the sports industry;
B5-0351/2002, by Mr Hughes and others, on behalf of the Group of the Party of European Socialists, on child labour in the football industry;
B5-0360/2002, by Mrs Martens and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on child labour in sports goods industries;
B5-0370/2002, by Mr Vinci and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on child labour in the manufacture of sports material.
Mr President, ladies and gentlemen, first of all, I should like to emphasise that I am in complete agreement with this compromise text on child labour in the football industry. I also hope that the European Union can give its stamp of approval, for it is up to Europe to put an end to this phenomenon. I do not want to discuss child labour in general, as we are all against this. Despite all previous agreements, conventions and codes of conduct, during this Football World Cup too, use was once again made of products which had been manufactured - under licence - by children, in an unacceptable manner.
I should like to draw the attention of the Council and the Commission to the World Cup that, in 2006, will take place in Germany. I cannot imagine that the Commission and the Council would accept that children would once again be used for manufacturing products for this World Cup which will take place on European soil. I therefore expect from FIFA - the customer of industry - and from the European Commission not only a commitment in terms of effort but also a commitment in terms of result in the run-up to the World Cup in 2006. In this way, we can be certain that, in future, children only touch a football to play and to have fun with. This is also why we need to call for alternatives for these children who now have to work, not least in the interest of the developing countries. They too must fight these practices. They need to ensure that these children can learn and work - work at school, that is - and that they receive education. Why? Because these children are the economic future of the developing countries. This is why I think, and hope, that this resolution will find widespread support, certainly with a view to the future.
Mr President, the World Cup is a truly international sporting event which arouses the interest of millions of people throughout the world. However, in the shadow of this event, thousands of children use their valuable time every day making the balls used in football matches. These children are deprived of any chance to acquire a better education at school or play with other children their own age. Child labour and the inhumane working conditions which adults making footballs also work under are, unfortunately, still standard practice, despite the agreements concluded by the International Football Federation with companies which make sporting goods.
According to the report by the India Committee of the Netherlands tellingly entitled "The Dark Side of Football", Pakistan is the biggest producer of footballs in the world, followed by India. In just one area of India, the Punjab, about 10 000 children aged between 6 and 12 sit stitching footballs, while about 15 000 children work in the area of Sialkot in Pakistan. These balls, which are hand stitched by children for a few cents, are the same designer and FIFA endorsed footballs which are sold in sports shops in the west for tens of dollars.
Despite the efforts of both international organisations and the sports companies themselves to introduce programmes and control systems to combat this awful practice, production has shifted to small villages where either there is no policing or the children work at home rather than in factories. Similarly, according to the London Times, numerous children have been found making footballs for famous multinational companies.
We call on international organisations, sports companies and governments to use the World Cup, which has been dedicated to children, as an opportunity to work together and adopt a reliable system for checking if labour regulations are being complied with. Because child labour is neither a hobby nor a game, I hope both FIFA and the industry will take the lead and make football a truly fair game for everyone. We need to send out a message today that adults should be given work and children should be sent to school. Adults at work, children in school.
Mr President, it is not because my country has not qualified for the World Cup, but along with my fellow MEPs from other groups and from our group, I think we should seize the euphoria surrounding the World Cup in Korea and Japan to consider the perpetual losers: the children aged six, ten or twelve, who stitch together footballs in India, Pakistan and other countries.
Three reports were presented at the press conference of Global March Against Child Labour in New Delhi last month. They furnish the proof that child labour is still the order of the day in the production of sports equipment. For example, according to a report from the Dutch National India Working Group, the number of children working in the Indian production of sports equipment full-time has hardly fallen over the past four years. This despite an inspection scheme introduced by FIFA. Other reports of a similar kind denounce the situation in Pakistan and China. Admittedly, FIFA demonstrated its good will in 1996 by concluding an agreement with the international trade union on the code of conduct to banish child labour and poor working conditions. However, this code has not been implemented to date, and the reports I mentioned earlier show that we are still a long way off the set goal. Hence the express appeal to FIFA to speed up the implementation of this code.
We all know that child labour is a complex matter. Our campaign should not only be confined to calling FIFA and the manufacturers to task over this in an overbearing manner. The production of sports equipment is certainly not the only, and not even the most important, sector in which children work. In order to tackle the problem at the roots, cooperation is required between industry, civil society, as well as the governments and international organisations involved. After all, we need to look for alternatives where labour, education, income and education are concerned. The countries involved must be reminded of their duty to monitor existing rules effectively.
I should like to underline that this resolution should not be considered as a targeted attack on one specific form of child abuse, or aimed at one specific sector in industry and one product. However, the World Cup is an illustration of the extreme contrasts in our world. Between the fit and healthy children who copy the World Cup on the streets in the richer world and the children on the Indian Subcontinent who stitch together leather footballs in sweatshops all day long. In this way, the World Cup 2002 forms a starting point to remind everyone - manufacturers, governments, international organisation and the public - of their own responsibilities. This is why I warmly support this urgent procedure.
Mr President, the title of this resolution on child labour, which we also support, is contradictory, because at that age children should be at school, not working.
The truth is that there are agreements, there are declarations, there is the FIFA Code, there are mechanisms banning child labour. But child labour among children as young as 10 years old, as my colleagues have said, is increasing every year. Child labour has other serious connotations: for example, it decreases salaries in the regions in which thousands of children work, takes work away from adults, causes poverty in families and, above all, deprives children of the right to education, which they should have from birth.
Recent data indicates that there are thousands of children in India and Pakistan, aged 10 or under, who are working to produce balls, and we believe that in the European Union's talks in the World Trade Organization and in bilateral talks with each of the countries mentioned, one of our fundamental requirements should be that child labour should end. But, as one of my colleagues has already said, it is not enough just to demand that child labour be ended, but alternatives have to be offered to the families in order for them to survive. And of course monitoring and surveillance systems have to be put in place in order to ensure that it no longer happens, and it would be good if, as the World Cup is now being played, giving rise to so much passion, including in this House, we could say at the next World Cup in 2006 that child labour no longer existed, if not across the world, at least in part of it.
Mr President, yesterday, on the initiative of the International Labour Organisation (ILO) the first World Day against Child Labour was proclaimed. Two hundred and fifty million children are regarded by their parents as an investment in their whole family's survival. They are exposed to the heaviest physical burdens from an early age, thus being robbed of a carefree childhood. Not only are they put to work as cheap labour in plantations, quarries and mines, but they are also exploited by the manufacturers of sports goods.
Now of all times, when the World Cup is on in Japan and South Korea, it should not be forgotten that many footballs are made by children. As long ago as 1998, FIFA undertook to outlaw the use of child labour in the production of officially licensed products, but the world's richest and most important football association has now had to admit that it cannot guarantee this. The PPE-DE group, like all the other groups, condemns every form of child labour. FIFA and the sports goods manufacturers must at last introduce a code of conduct and then monitor the way it is implemented, if this deplorable state of affairs is to be brought to an end. Industry and organisations should work together with governments, as Mrs Martens and others of our fellow-Members have just emphasised.
The European Union and the ILO must check that these working guidelines are consistently adhered to. One step in the right direction is the 'Red Card for Child Labour' campaign started during the African championships in January this year. We call on FIFA, national teams and the sports goods manufacturers to do everything possible to make the 2004 European Championships in Portugal the first international football tournament free of child labour. Over and above that, I agree with the ladies who spoke before me that the fight against the causes of child labour - poverty, poor education and inadequate training - has to be stepped up.
Mr President, Commissioner, despite the fact that the International Labour Organisation chose 12 June, i.e. yesterday, as the World Day against Child Labour, the World Cup has again raised the question of the violation of children's rights. Pictures of malnourished third world children forced to work day in day out occasionally make the headlines. In today's world, this sort of situation is unforgivable.
However, we have to ask if and to what extent we contribute towards it. According to World Labour Organisation sources, some 211 million children aged between 5 and 14 work instead of attending school. In Asia, Africa and South America, western multinationals use small children for various types of hard work, such as picking tobacco, bananas and cotton, making rugs or stitching footballs and sports clothing in intolerable conditions, often working for more than twelve hours at a time.
Despite all the action taken by international organisations to combat child labour, the results are most discouraging, which is why, Mr President, we have to use all our power and influence to put an end to this shameful practice. We need to find a way to stop companies from moving their operations to countries where cheap labour means child labour. I propose that the relevant parliamentary committees draft an own initiative report on this issue and that more funds be made available to the international programmes of the ILO to combat child labour.
Children, Mr President, are the most important members of society and they need special protection because the future belongs to them. I only hope that today's debate and the resolution which follow it will be effective this time.
Mr President, the Commission shares the concerns expressed about the use of child labour in the football industry. It condemns all forms of child exploitation, as well as the worst forms of child labour. It supports the calls on FIFA and the sporting goods companies to make sure that no children are employed in the production of FIFA licensed sportswear and footballs.
The Commission has not had any contact so far with FIFA on this issue. It is ready to support NGOs which work with local partners for the elimination of child labour. It has already financed several initiatives to combat child labour, especially in Africa.
The Commission considers that assistance for and protection of vulnerable children should be seen in the wider context of poverty eradication and therefore in the framework of the Community framework development cooperation. Children are an important focal group in the Community's external aid, particularly in sectoral policies such as education and health.
The Community is committed to applying the ILO core labour standards and has agreed to implement those standards in the framework of bilateral and multilateral agreements with developing countries. A good example is Article 50 of the Cotonou Convention. In that article the Community and the ACP countries have reaffirmed their commitment to ILO core labour standards, including the fight against the worst forms of child labour.
The Community is increasing its support to universal and compulsory primary education in all developing countries as part of its commitments to the "education for all" framework and the millennium development goals for education and gender equality. It sees this as one of the most efficient means currently at its disposal for rescuing children from the vicious circle of exploitation.
Assistance for, and protection of, children is channelled through a number of Commission programmes, including the European initiative for human rights and democracy. The promotion of children's rights was one of the priorities for funding in 2001 and will be mainstreamed in funding for the period 2002 to 2004. Furthermore, the Commission has also made children a cross-cutting priority for humanitarian assistance. In its communication on the promotion of core labour standards and social governance, the Commission presented a comprehensive strategy proposing actions at European and international level. This should, in the medium term, ensure better implementation of the ILO core labour standards through institutional support and capacity building and trading in developing countries.
As regards trade, in December 2001 the Council adopted a revised GSP scheme by which additional trade preferences are granted to countries that respect core labour standards. This includes an improved social incentive scheme and extends the base for withdrawal of GSPs to cover serious infringements of all ILO core conventions.
Finally, the Commission played an active role in the UN General Assembly special session on children. In this context, the EU considers a rights-based approach as fundamental to the promotion of the interest of children, given that the UN Convention on the Rights of the Child is the most ratified international treaty in the world and provides an already agreed normative framework. The plan of action agreed at this special session contains strong elements aimed at combating child labour.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
B5-0335/2002, by Mrs Maes and others, on behalf of the Group of the Greens/European Free Alliance, on the tragedy in Kisangani and the situation in the Democratic Republic of Congo;
B5-0343/2002, by Mrs Sanders - ten Holte and others, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the massacre in Kisangani;
B5-0349/2002, by Mr Andrews, on behalf of the Union for Europe of the Nations Group, on the situation in DRC (massacre in Kisangani);
B5-0352/2002, by Mrs Sauquillo Pérez del Arco and others, on behalf of the Group of the Party of European Socialists, on the tragedy in Kisangani and the situation in the Democratic Republic of Congo;
B5-0359/2002, by Mr Van Hecke and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the recent massacre in Kisangani, Democratic Republic of Congo;
B5-0371/2002, by Mr Miranda and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the tragedy in Kisangani and the situation in the Democratic Republic of Congo.
Mr President, Commissioner, ladies and gentlemen, the war in Congo has been raging since 1998 and has claimed 3.5 million victims in the process. Two-thirds of the territory is still being occupied. Recently, international opinion was once again startled by the report of a massacre of 200 people in Kisangani. This massacre occurred two years after 1 200 people were killed in the same town as a result of the fight between two rivalling military factions. The civilian population is naturally the victim, but those responsible have never been punished. Amnesty International is therefore linking the events of then to now. The war in Congo still receives far too little attention from international opinion. During the Belgian Presidency, the European Union made greater efforts than before to get the dialogue off the ground. But I am left with questions. Why is MONUC not being given any reinforcement? MONUC is even being humiliated, officials are being expelled by DRC-Goma. Why has Kisangani, despite resolutions by the Security Council, still not been demilitarised? What are we actually doing in order to help this peace process succeed, since the major parties are still not at the negotiating table? What are we actually doing in order to open up the Congo River? The population inland is denied any food or medicine. Nobody can reach these people because the Congo River is probably the only route to access them. In these circumstances, preparing for Congo's reconstruction is wishful thinking. Such reconstruction will not take place. Quite the reverse, in fact: demilitarisation is not being maintained. Only Namibia has done something. I can understand that Rwanda wants to be safe, but why does international opinion not protect Rwanda and demand for everyone to leave the country, because they are, after all, only there to plunder the crops from the land. They do not fight each other, but they rob the civilian population of the little it has left.
Mr President, the Inter-Congolese dialogue has not finished. Its false closure in Sun City (South Africa) with a partial agreement means that clashes and, in the extreme, massacres such as that in Kisangani, are continuing.
The human tragedy is currently in Kisangani, Kivu and Bunia, but the fundamental political problem has lain for 40 years in the illegitimacy of the governments and institutions of the Democratic Republic of the Congo, as Mrs Maes said. Only an honest democratic transition process, involving all of the opposition parties, will lead to peace and national sovereignty.
The Socialist Group condemns the Kisangani massacre and the presence of various foreign troops in the DRC, and supports the efforts for peace by Masire, Ajello and Monuc in order, respectively, to re-open integrated dialogue and to demilitarise the areas of the Congo occupied by armed groups and regular troops from the neighbouring countries.
With this in mind, we propose the following oral amendments to the compromise text:
1. Adding the following paragraph to recital H, which is in line with the declaration of the Council of the European Union on Sun City. "Whereas the European Parliament nonetheless regrets that some participants have not agreed to join this agreement and invites all the Congolese parties to take responsibility and to respect the framework established in the Lusaka agreements and the United Nations resolutions". This addition covers everything that the European Union said about Sun City. Only quoting the first part would give a biased idea of the European Union's positions, which we do, of course, support.
2. Adding the following paragraph to paragraph 5 of the resolution, after 'civil society?: 'Regrets that the opposition parties (UDPS, FONUS, PALU and MNC/L), and other parties and platforms representing civil society, have not signed the agreement of 19 April?. Paragraph 5 would therefore read as follows: 'Welcomes the political agreement on the consensus for transition in the DRC signed on 19 April 2002 by the Government of the DRC, the MLC of Jean Pierre Bemba, the RDC-ML, the RDC-N and other delegates of the unarmed opposition and civil society; regrets that the opposition parties (UDPS, FONUS, PALU and MNCL), and other parties and platforms representing civil society have not signed the Agreement of 19 April and supports the efforts of the special representative of the European Union to move forward the Alliance for the Protection of the Inter-Congolese dialogue, which includes the RCD-Goma and five unarmed opposition parties to this agreement?.
The Socialist Group will vote against recital E, because we do not believe that, in the current political conditions in the DRC, it can be said that the population of Kisangani, or of any other province, has democratically expressed itself.
The date of the Sun City Agreement also needs to be corrected in the text, as it took place on 19 April and not on 19 May, as incorrectly featured in the resolution.
In a conflict as complex as that in the Congo, in which there are so many spurious interests in play, the role of the European Parliament should be one of conciliation and integration, of ensuring, as far as possible, that real democracy is established rather than mock democracy.
Mr President, anyone who has ever seen from the air the huge landscape around the Congo and its neighbouring great lakes knows that this is one of the world's most fascinating regions. It is actually a sort of continent within a continent, and so this cannot, alas, be considered as a normal internal problem; the extent of this war is comparable to something like the Thirty Years' War in Europe. Just as, in Europe's Thirty Years' War, religious motivations were exploited by tough political and economic interests, the ethnicity of people in the Congo region and in the Democratic Republic of Congo is being misused as a tool in the interests and for the sake of corporations, raw materials and the major powers. As in the age of the Thirty Years' War, the troops of neighbouring states have become caught up in this civil war, never returning to their countries of origin and themselves joining the marauding bands in this gigantic country.
That is why this is, lamentably, a problem whose solution will take a great deal of time. We have to start, in the first place, by constructing a State structure for this gigantic land that the decolonisation process carved out. This can only be done step by step in a gradual process that must build on what was agreed in Sun City, but we must be clear in our own minds that it cannot be done overnight, that many, many small steps will be needed and that we will only be able to talk in terms of democracy when we have ensured that the State is able to perform its most basic functions. That will involve, above all, a minimum of administration and communications and the reinstatement of shipping on the Congo, which is this great country's lifeline, and without which it cannot be reconstructed.
Mr President, the Commission shares the concern about violence and repression in Kisangani and strongly condemns the terrible events of 14 May.
We recall, as did the declaration made on behalf of the European Union, the obligations stemming from the UN resolutions for demilitarisation of Kisangani, as well as the commitments made by the parties under the Lusaka Ceasefire Agreement. The Commission would like to reiterate that the Lusaka Agreement is at present the only commitment to a negotiated solution and the international community has stressed on many occasions the absolute need to respect it.
The Union has welcomed the power-sharing agreement reached by the Government and the MLC. However, the Commission stresses the need for all the parties to subscribe to a consensus-driven and inclusive agreement for the transition in the Democratic Republic of the Congo. The Commission believes that a political settlement of the crisis should be pursued by all parties and by the international community. We fully support the recent initiative of the UN Secretary-General to further support the inter-Congolese dialogue by nominating a Special Envoy.
The Commission is in favour of an international investigation into the alleged massacre in Kisangani, but we believe that MONUC and other UN agencies present in the field can provide sufficient elements and evidence. At this critical moment, the Commission considers that priority should be given to the international attempts to continue the peace talks and negotiations among the parties, including the foreign countries involved in the conflict.
We call on all parties to the Lusaka Ceasefire Agreement to respect the end to hostilities and to refrain from any act which might hinder the search for an inclusive solution to the conflict.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions:
Equatorial Guinea
B5-0336/2002, by Mr Rod and others, on behalf of the Group of the Greens/European Free Alliance, on the human rights situation in Equatorial Guinea;
B5-0348/2002, by Mr van den Bos and others, on behalf of the European Liberal, Democrat and Reform Party, on the human rights situation in Equatorial Guinea;
B5-0353/2002, by Mrs Sauquillo Pérez del Arco and others, on behalf of the Group of the Party of European Socialists, on the trial of the democratic opposition in Equatorial Guinea;
B5-0361/2002, by Mr Bartolozzi and Mr Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on human rights in Equatorial Guinea;
B5-0372/2002, by Mr Miranda and others, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on human rights in Equatorial Guinea;
Belarus (case of Andrew Carpenter)
B5-0340/2002, by Mrs Schroedter and Mrs Isler Béguin, on behalf of the Group of the Greens/European Free Alliance, on the OSCE AMG Mission in Belarus;
B5-0344/2002, by Mr van den Bos, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Belarus;
B5-0354/2002, by Mr Wiersma, on behalf of the Group of the Party of European Socialists, on the OSCE AMG Mission in Belarus;
B5-0362/2002, by Mr Sacrédeus and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the political situation in Belarus;
B5-0366/2002, by Mr Belder, on behalf of the Group for a Europe of Democracies and Diversities, on Belarus;
B5-0373/2002, by Mr Marset Campos, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Belarus;
Syria (case of Riad al Turk)
B5-0342/2002, by Baroness Nicholson of Winterbourne, on behalf of the Group of the European Liberal, Democrat and Reform Party, on the situation of human rights in Syria and the case of Mr Riad al Turk;
B5-0350/2002, by Mrs Boumediene-Thiery and others, on behalf of the group of the Greens/European Free Alliance, on the case of Mr Riad al Turk and the human rights situation in Syria;
B5-0355/2002, by Mrs Napoletano and Mr van den Berg, on behalf of the Group of the Party of European Socialists, on the case of Riad al Turk (Syria);
B5-0363/2002, by Dr Tannock and Mr Posselt, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the democratic rights situation in Syria, notably the case of Riad al Turk;
B5-0374/2002, by Mrs Eriksson and Mrs Boudjenah, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on human rights in Syria;
Malaysia
B5-0339/2002, by Mrs McKenna, on behalf of the Group of the Greens/European Free Alliance, on detention without trial under the Internal Security Act in Malaysia;
B5-0346/2002, by Mr van den Bos, on behalf of the Group of the European Liberal, Democrat and Reform Party, on Malaysia;
B5-0356/2002, by Mr van den Berg, on behalf of the Group of the Party of European Socialists, on the situation in Malaysia;
B5-0364/2002, by Mr Cushnahan and others, on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on the present situation in Malaysia;
B5-0375/2002, by Mrs Morgantini and Mrs Frahm, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on Malaysia;
Abolition of the death penalty in Japan, South Korea and Taiwan
B5-0338/2002, by Mrs Frassoni and Mr Wuori, on behalf of the Group of the Greens/European Free Alliance, on the abolition of the death penalty in Japan, South Korea and Taiwan;
B5-0341/2002, by Mrs Malmström, on behalf of the group of the European Liberal, Democrat and Reform Party, on the abolition of the death penalty in Japan, South Korea and Taiwan;
B5-0357/2002, by Mrs Díez González and others, on behalf of the Group of the Party of European Socialists, on the abolition of the death penalty in Japan, South Korea and Taiwan;
B5-0376/2002, by Mrs Boudjenah and Mr Manisco, on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the death penalty.
Equatorial Guinea
Equatorial Guinea is at present the scene of unacceptable violations of basic human rights. Dozens of opponents of the regime of President Teodoro Obiang have been arbitrarily arrested and brought before the courts accused of conspiracy, incitement to rebellion and attempted murder of the president.
In reality, the only purpose of the trial, which began on 23 May, is to put the opposition leaders out of the running. Along with their families, the latter are being held in inhuman conditions and are the victims of brutal torture. Freedom of expression and of the press is systematically flouted, and independent journalists are subject to insidious daily pressure. A repressive and brutal policy is being conducted against everyone with an ideology opposed to that of the regime. The 68 opposition leaders have been sentenced to terms of imprisonment in the course of an unfair trial, which has made a mockery of people's most basic rights to a defence. A number have even been in danger of receiving the death penalty.
It is vital that Equatorial Guinea respect its commitments to the international community and the European Union and engage in a genuine process of democratisation including the holding of free elections and complete respect for human rights. A dialogue must be instituted between the opposition forces with a view to guaranteeing political rights, democracy and pluralism. With this in mind, the trial must be annulled and the political prisoners freed immediately. As for the press, it must be free to cover the events and to do so in safety. In order for that to happen, it is essential that the problem of Equatorial Guinea be raised as a matter of urgency within the Joint ACP-EU Parliamentary Assembly and that the Council and the Commission be very firm indeed in their relations with the government of this country.
In order to guarantee the rapid re-establishment of the rule of law and respect for human rights, a consultation procedure between the government of Guinea and the European Union needs to be put in place as quickly as possible, and this in accordance with Article 96 of the Cotonou Agreement. As Europeans, we cannot now remain indifferent to what is happening in Equatorial Guinea and to the human rights violations there.
Mr President, Commissioner, in the European Union's foreign policy there are times and circumstances in which something has to be said out loud.
What is happening in Equatorial Guinea, which since its independence has had two extraordinary presidents and is now experiencing a highly unusual political situation, if we look at the latest United Nations report and the international press, sets a contradictory scene: while the international community is supporting Equatorial Guinea both technically and financially, perhaps because it is interested in its oil wealth, the authorities in the country are not respecting the most basic human rights. This resolution is therefore appropriate in condemning those violations of human rights in this African republic, which for many years was associated with my region, the Canary Islands, the bridge between Africa and Europe. This explains my political interest in supporting and defending the resolution.
The Liberal Group wishes to express our agreement with the Council's position in expressing a grave concern for the political deterioration, procedural anomalies and lack of respect for human rights on the part of the Guinean authorities. The European Union should therefore review its political relations with this African republic and call on President Obiang to establish the rule of law that has been lost and to begin to open up democracy for the good of his country.
Mr President, the trial conducted against 140 citizens in Equatorial Guinea is a sham that the European Union cannot keep quiet about. The totalitarian regime in Malabo has tried to get rid of those who could represent a democratic alternative. It is true that a few years ago the process would have meant that the opponents would have been physically eliminated and it is also true that the fact that the country has joined the ACP Community as a signatory of the Cotonou Agreement has led the regime to act with more respect for the standards of the rule of law, holding a trial and allowing international observers to attend it.
This revealed a grotesque set-up in terms of its lack of legal legitimacy. There was talk of a plot to overthrow the regime and even to assassinate the Head of State, without putting forward the slightest bit of evidence, with brutally tortured witnesses and defendants, a public prosecution service that raised its initial petition of eight death sentences to eighteen, and a final verdict which, although not so extreme, punished the main people accused with long prison sentences, thus removing them as potential adversaries in any electoral battle.
We were struck by the contrast between the incompetence of the officials of the dictatorship, judges, public prosecution, police, etc. and the admirable dignity of the defendants and defence lawyers. It is extraordinary that, despite the ill treatment inflicted on them, there was not a single witness or defendant who confirmed in the trial the statements that had been extracted from them in police stations.
I would first like to express our repulsion at such a corrupt and anachronistic regime and our solidarity and confidence in the democratic future of Equatorial Guinea. In that country there are people of unquestionable bravery and convictions who undoubtedly represent a better future for their people. This future is what the European Union needs to support, without, of course, falling into judgements that betray our own values. For now, there are clauses in the Cotonou Agreement that we should activate in order to make it known in Malabo that practices such as the trial I mentioned are simply incompatible with its association with the European Union.
Mr President, it is important that the European Parliament makes its views known on the deteriorating human rights situation in Equatorial Guinea. Since March this year, opponents of President Obiang's regime have been arbitrarily detained and tried under deplorable and unacceptable conditions. Detainees have been subjected to brutal and inhumane torture and often prevented from contacting their families and lawyers. In some cases, detainees' family members have been arrested merely because of their connection to the accused. Independent journalists reporting on political trials have come under extreme pressure, while several human rights organisations report that deaths have occurred from injuries sustained from torture while in detention.
The nature and timing of the arrests lead me to detect a cynical attempt by the authorities to spread fear in advance of the elections due to be held next year. I believe the Red Cross should be given immediate access to detainees, international monitors should be introduced and arbitrary detention must be brought to an end. Equatorial Guinea is in clear breach of every human rights convention it has signed. It is undermining its own commitment to the Union on democratisation and the full implementation of human rights. This Union must take a firm stand with the authorities in Equatorial Guinea and demand that prior commitments be honoured.
To speak of justice in that country is to speak the language of torture and of systematic brutality. This betrayal of core human values serves to remind us of the often-tragic gap between words and action and human rights in many parts of the world. This House must meet the challenge of bridging that gap with vigour and authority. We demand that the EU as a whole makes its concerns known to the authorities in Equatorial Guinea and call for an end to the current abuse of human rights.
Mr President, unfortunately, this is not the first time that we have discussed Equatorial Guinea in Parliament, to condemn the dictatorship that in practice the country is under, and also to regret the ineffectiveness of all the actions that we take.
The recent trial, which was a sham, and which was also, according to all of the observers and as confirmed by Amnesty International, riddled with evidence of torture, is an insult to the values that we defend in this Parliament.
We therefore have to express our solidarity with all those detained, with all the democratic parties that are doing an incredible job under those conditions in order to move forward in solving these problems through democratic values, and I say incredible because desperation is also appearing among the youth of Equatorial Guinea, and the seeds are appearing of what could be a violent response to so much brutality and dictatorship.
I therefore believe that we have to make an extraordinary effort to promote the path of democracy in Equatorial Guinea and not only condemn the dictatorship, but also those Western countries who, either by action or by omission, are in practice supporting the continuance of the dictator. I therefore think that the work of people such as Onbam Ndong and Plácido Mikó should be highlighted, as they are doing important work, the latter as the secretary of the Convergence for Social Democracy party.
Like the other parties, we support this resolution demanding that this trial be repealed and voided, that all those detained be freed and that the democratic future of the country be set in motion.
Mr President, although we cannot take away the torture to which the political opponents who were tried without any guarantees in Equatorial Guinea were subjected to, the country should void the trial, its results and the measures adopted during it, such as the suppression of the bar association, if it wants to be part of the association with the European Union.
Freeing those convicted and the members of their families and restoring the bar association should be demands from the European Parliament. With this legal sham, the regime in Equatorial Guinea has surpassed all the limits that can be allowed for a signatory of the Cotonou Agreement, as Miguel Angel Martínez said, which is not only an agreement for economic cooperation, but also for political dialogue.
Equatorial Guinea has already committed itself internally with the European Union and with the whole of the international community, as a signatory of the Convention against Torture, to begin the transition to democracy, in other words, to hold free elections in a context of respect for human rights. Failing to comply with that international obligation gives rise to sanctions that we request from the Commission and the EU-ACP Council of Ministers as part of the Cotonou Agreement. In this sense, democratic conditionality, used in a constructive manner, is a key tool in the European Union's development policy.
The Socialist Group will join with its African colleagues in a detailed debate on this in the next ACP-EU Joint Assembly.
The Commission is very concerned about the human rights situation in Equatorial Guinea and welcomes the attention which Parliament has drawn to it in this debate.
The Commission thinks that the recent court case demonstrates the shortcomings of the regime in relation to transition to democracy and respect for the rule of law and for human rights.
The Commission considers that the judgments have been severe and recalls the declaration made on behalf of the Union which condemns the irregularity of the procedures and the weakness of the proof presented.
The Commission deplores the decisions of the United Nations Commission on Human Rights to remove Equatorial Guinea from the list of countries to be observed by Special Representatives.
The Commission considers that, under the circumstances, the UN Special Rapporteurs on matters such as torture, independence of the judiciary and freedom of the press should visit the country as soon as possible.
Community assistance was blocked from 1993 to 1997 for non-respect of human rights and has only been partially resumed. The 8th EDF National Indicative Programme emphasises support for democracy, human rights and the rule of law. Obviously, this has had only limited impact, but it allows the Commission to make support conditional on respect for human rights without resorting to application of Article 96 of the Cotonou Agreement.
The Commission fears that the financial leverage of development cooperation risks being ineffective when compared to the level of resources coming from oil. Therefore it considers it more appropriate at this time to maintain a robust dialogue with the Government as well as constant international and public pressure.
The Commission is closely following the situation in the country and would not rule out the possibility of opening consultations under Article 96 of the Cotonou Agreement.
Mr President, Belarus is the only one of the countries bordering on the enlarged European Union with which we cannot have normal relations, and President Lukashenko has set at nought all democratic rules since the day he took office. Parliamentary and presidential elections served only to prop up his autocratic regime and give it the outward appearance of legitimacy. After he abrogated the democratic constitution in 1996, the OSCE sent a mission of observers to the country with the aim of re-establishing dialogue and helping to restore the foundations of a democratic order. Its task was an unambitious one, but even that was too much for President Lukashenko.
Parliament, the Commission and the Council worked closely together with the OSCE mission, and the experience increased our regard for its achievements, as repeated attempts were made, in a situation with few - if any - prospects, to set up dialogue, even if only a tenuous one, to at least work towards the minimum criteria we had established, and to find a way to restore normal relations. Yet even that was too much for Mr Lukashenko, who made it unmistakably clear, in a major speech last month, that he wants no more OSCE missions in the country once the presidential elections are over.
It is simply not as if we are dealing here with a country that is not a member of the OSCE and has not acknowledged its rules; on the contrary, he himself subscribed to the OSCE rules and democratic standards. This has not stopped him putting the media out of action, meaning that any dissident is at his mercy. I believe that we must protest vigorously about this, and it is clear that normal relations with the European Union will not be possible if dialogue on the basis of the OSCE mission is not begun.
Thank you, Mr President, I should like to fully endorse Mrs Schroedter's view. It appears that the brutality of the regime in Minsk knows no bounds, and the way in which they are now managing to close down the OSCE office in that city by no longer issuing visas to diplomats who work there, is in itself a disgrace which once again illustrates how poor the quality of democracy in that country is.
It is also a rather personal matter to us because many in this House know the people who are now being ousted out of the country, if they have not been ousted already. Over the course of two elections, we have joined forces with the OSCE team in Minsk in a very pleasant and effective partnership. On two occasions, we, along with the OSCE, have had to conclude that the outcome of the elections was not legitimate, and this is the problem we are essentially faced with. Also, we have always said that the European Union and the OSCE should be pro-active in supporting civil society and the opposition. This is what Mr Lukashenko considers unacceptable and what he tries to avoid at all cost. This is also why we are calling on the European Union too to find out when the office will actually be closing down and whether we should also consider ceasing the TACIS activities because these have probably become ineffective, since they share the same objective as the work of the OSCE.
Mr President, I entirely agree with Mrs Schroedter and Mr Wiersma and shall list a number of points by way of summarising how we Christian Democrats view the closure of the OSCE office in Minsk.
First of all, the closure is not an act of strength on the part of Belarus. The event is, rather, an expression of weakness. Secondly, Belarus is actually signalling, albeit in a desperate way, that it is seeking contact with the EU. Thirdly, Belarus is seeking a bargaining counter, or something to play off against the European Union. Fourthly, Belarus is trying in this way to give prominence to its basic need also to join the European Union in addressing the border issues and the refugee situation within Belarus.
On the basis of this analysis, we can openly enter into talks with Belarus, taking of course as our starting point our vigorous and fundamental criticism of the unacceptable incident at the OSCE office in Minsk.
I would appeal to the Commission and to Commissioner Liikanen, whom I would call upon to approach Commissioner Patten, to step up all their contacts with Belarus.
What has happened in Minsk in connection with the OSCE office is a sign that Belarus is ultimately appealing for some form of contact. They are doing so in an unacceptable way. We cannot, however, allow neighbours of an enlarged European Union to behave as they have in this case.
It is also important for the European Union to state clearly that, within the framework of the union between Belarus and Russia, President Putin of Russia has a major and special responsibility for putting pressure on Belarus to act in an internationally credible way.
Mr President, over the course of the past four years, the OSCE mission in Belarus has done impressive work under impossible circumstances. The present joint draft resolution is right to express its deep respect for this mission. What is exactly the merit of the Advisory and Monitoring Group? Its former head of mission and great driving force, Mr Hans-Georg Wieck, has given a thumbnail description of this commitment: observation of the human rights situation and administration of justice in Belarus, legal assistance for the affected families, reporting of processes and interventions in cases of violations of the law, humanitarian aid to victims of state persecution on political grounds and by administrative and criminal penalties, development of the range of action and cooperation of political parties, the forming of a coalition of parties and social forces, observation of elections, also involving the local population, and finally, projects reinforcing civil society. Needless to say, all these activities have been a thorn in the side of the authoritarian President of Belarus, Mr Alexander Lukashenko, from the very outset. He has therefore done everything in his power to ignore or undermine the work of the OSCE mission, or what is worse, gave it a bad name in public. This has certainly not done anything for the popularity ratings of the recognised ballot director Lukashenko. Quite the reverse, in fact. While in the opinion polls, his popularity is consistently declining, that of the OSCE mission so detested by him is on the increase. It is therefore hardly surprising that the Belarussian Head of State is now trying to force the OSCE mission in Minsk to resign by refusing the necessary visa to be issued. It is up to the Council and the Commission to stop him, in close cooperation, if at all possible, with the Russian Federation, since we cannot afford to abandon civil society in Belarus, which is finally regaining political and social consciousness, at this crucial time. I therefore agree with Hans-Georg Wieck that nothing less than the credibility of the European institutions is in the balance here.
Mr President, I support all the statements made on this resolution by other Members, and as the rapporteur appointed by the Committee on External Affairs, Human Rights, Common Security and Defence Policy to inform Parliament on a possible association agreement with Belarus, I would like to say that I am in no way satisfied with the progress of that country. The visits that we have made with Mr Wiersma, Mr Sacrédeus, Mrs Schröder and other Members to gauge the situation have shown that in Belarus society there is a vast majority and wide range of social, political, cultural and professional forces in favour of democracy and the values of Western Europe, with strong desires to move their position towards the European Union.
I therefore think that we have a twofold commitment or challenge with Belarus: on the one hand, to strengthen relations and help the democratic transition to take place quickly and urgently, and on the other hand, to make the necessary diplomatic efforts so that this position of transition towards democracy can also be brought to the fore in Russia and elsewhere.
As has already been said, what happened with the OSCE mission is unacceptable. The work done by the former Head of the Mission, Ambassador Hans-Georg Wieck, and by the subsequent heads, has been commendable, and we should therefore continue to exert considerable pressure so that work continues along those lines.
Our Group therefore supports this position, in agreement with all of the democratic opposition forces I mentioned, who want a different Belarus.
Mr President, Mr Sacrédeus has, I think, addressed something of essential importance. Byelorussia, or Belarus, will, in a very short time, be one of the European Union's neighbours. What was termed Poland in the Middle Ages was in actual fact a federation consisting of Poland, Lithuania and Byelorussia, each part having equal rights. Lithuania and Poland will, next year or the year thereafter, be able to become members of the European Union, whereas Belarus seems today to be further away than the Democratic Republic of Congo, about which we were speaking earlier.
This is a tragedy, responsibility for which lies principally at Mr Lukashenko's door. The people of Belarus played a part in the democracy movement that led to the fall of Communism and helped to bring about the dissolution of the Soviet Union. It is for that reason that we have to give forthright support to the movement for democracy and human rights in that country, a movement that is supported not only by us but by former human rights campaigners in Prague, Warsaw and elsewhere; we have to send a signal to the people there that we know that they are Europeans, and that they really belong to us. We must, of course, use all democratic and diplomatic means to work towards the OSCE becoming genuinely operational there, to ensure the failure of the attempts at doing away with monitoring and concealing this oppression behind a veil of authoritarian measures.
I would, though, be very wary of involving Moscow in this process, as Moscow, being the former colonial power, of course bears some responsibility for what is happening in Belarus today. We have to work together with everyone, including Russia, but I see the European Union as having a special responsibility to make it clear that this European people too will have a place among us, but that the OSCE, and then the Council of Europe, must do their work, and, above all and most crucially, human rights must be made to prevail. That all this should be, as it were, obscured and befogged by one regime, is something we cannot permit.
Mr President, the Commission welcomes this timely debate and shares the deep concerns that have been raised by Belarus' appalling record on human rights and democracy.
The EU and its Member States have supported all OSCE moves to keep the OSCE assistance mission in Belarus open and running. The EU has issued a number of statements, either in the OSCE in Vienna or from the Presidency in Madrid, strongly condemning the action by the Belarus authorities to suppress the activities of the OSCE office in Minsk. Via its delegation in Vienna or during the Council working group meetings, the Commission has been very active in the discussions on the OSCE position vis-à-vis Belarus.
The closure of the OSCE mission in Minsk would put in jeopardy many of the mission's activities, notably the observance of Belarus' commitments under OSCE human rights rules. If the mission is closed, this reporting will no longer be possible. The case of Mr Andrew Carpenter is just one illustration of the methods used by the Belarus authorities to gag OSCE observers working in their country in full compliance with OSCE and diplomatic rules.
The Commission has made it clear, in its contacts with the Belarus authorities, that it regards the OSCE Assistance and Monitoring Group as a significant test case for the authorities' approach to the development of democracy, civil society and human rights in Belarus. If Belarus intends to join the democratic family of European nations and to establish fully-fledged relations with the EU at all levels, it should demonstrate this by accepting the mandate and the services of the AMG.
We shall follow developments very closely and if need be propose further action to support the OSCE resolve.
Mr President, we are here to debate the situation in Syria and in particular the changes that have taken place since President Bashir al Assad took over from his father some three years ago.
Following the arrest of Mr Riad al-Turk, a 72 year-old lawyer and secretary-general of the banned Communist Party, there are suggestions that Syria might be about to enter a new phase of repression, following a gradual thawing of relations with the West and a desirable but limited opening-up of the Syrian economy to market forces.
Although no expert, I would certainly support the calls for all prisoners of conscience to be freed, in Syria and elsewhere. It is vital that the Syrian Government understands the need to distinguish between those who advocate violence or rebellion and those who simply advocate political change. I also fully support the paragraphs in the motion calling for the Syrian authorities to ensure that detainees are not tortured in prison.
Human rights cannot be detached from wider political developments in the region. Only yesterday I was privileged to hear the very fine speech by the King of neighbouring Jordan, an exemplary role model of moderation and wisdom.
For many years Syria sponsored terrorism in both Israel and Turkey and was the main state to reject any compromise solution to the Israeli-Palestinian dispute based on land for peace. There are signs that the end of the Cold War and the new geopolitical realities of the region have forced the adoption of a more reasonable and even pragmatic foreign policy by Damascus. Syrian leaders need to recognise the importance of the recent shift in international opinion and, in particular, the widespread support for a viable democratic Palestinian state and to work with - not against - the international community for a comprehensive regional settlement, including the return of the Golan Heights. Only then, I believe, will Syria be able to fully develop its potential as a nation and to offer its people the peace and prosperity which they truly deserve.
Mr President, I will start with an individual case. After spending 18 years in prison for crimes of opinion, the lawyer, Riad al-Turk, was released in 1998. In recent months, he has been imprisoned anew, also for crimes of opinion. The trial is in progress and the defendant is in danger of being sentenced to 15 years. All this is happening in Syria, where, despite the hopes of renewal raised by the new president, Bashir al-Assad, I regret to say that there has been absolutely no increase in consideration for freedoms.
Let me tell you about Riad al-Turk, a political opposition leader who has paid an extremely high price for defending his ideals. The lawyer, now an elderly man in poor health - and we can imagine what it means to spend 20 years in prison in that country - has suffered a deterioration of his health in recent months, since he was arrested again. He is not a familiar face in the West, for he has never tried to claim that his is a special case. He has displayed great dignity throughout his life and he was not even allowed books in prison. In order not to lose all sense of time and reality, he tried to survive and to preserve his concentration by drawing with small stones that he found in his cell. Among those in prison with him are two members of the Syrian parliament, who are being detained on the same charge. These are their crimes: taking part in political meetings not authorised by the regime.
We are scrutinising a key country in the region with interest and we hope that the association agreement being negotiated by the Commission will be concluded. Clearly, however, respect for human rights is an essential condition of these agreements. We therefore expect the European Commission's negotiators to take a firm stand on the case of the elderly lawyer, Riad al-Turk, as well. It is impossible to put this matter down to cultural diversity: these are basic conditions which a State founded on the rule of law must respect.
Mr President, the Commission participates fully in the European Union's endeavours to support human rights in Syria. Our aim is to establish a constructive dialogue with the Syrian authorities on human rights issues on the basis of the principles expressed in the Barcelona Declaration.
The EU Troika demarches were made after the arrests of opposition personalities, including Mr al-Turk, in August/September last year, and after the convictions of the two MPs, Mr al-Homsi and Mr Riad Seif in March/April this year.
Through the EC Delegation in Damascus, the Commission also participates in the EU observation of trials. We regret that recently EU observers have on some occasions been excluded from the trial against Mr al-Turk. While we welcome the opportunity to observe trials in Syria, we also realise that the mere presence of observers at trials must not become a substitute for the fairness of court procedures.
With this in mind, the Commission, through its Delegation in Syria, will continue, together with Member States' Embassies, to follow as closely as possible the trial against Mr al-Turk. The Commission will also continue to raise its concerns, regarding both the general human rights situation and individual cases, with the Syrian authorities and will call upon Syria to respect freedom of expression and of association in line with the Barcelona Declaration.
Mr President, I am dismayed by the way in which the human rights situation has developed in Malaysia, particularly since the events of 11 September. Under the pretext of combating terrorism, Malaysia's prime minister, Mahathir Mohamad, has made much use of the Internal Security Act, which authorises the detention without trial of anyone suspected of undermining national security, to muzzle all political opposition and to intensify the repressive measures contravening individual freedoms, notably freedom of expression.
In a few months, we have moved from the image of a country on the up and up, run by civilised people, to that of a country whose leaders are destroying with their own hands what they have built up. That is why Parliament is duty-bound to condemn these abuses and call upon the Malaysian Government not only to guarantee respect for individual freedoms but also to abolish that notorious Internal Security Act and to ratify without delay the International Convention on Human Civil and Political Rights, the International Convention on Economic, Social and Cultural Rights and the Convention Against Torture.
It is also vital that the European Parliament send a mission to Malaysia in order to investigate the conditions under which the political prisoners are being detained and the violations of their basic rights. Finally, the European Union should place this issue on the agendas of the forthcoming meetings between the European Union and the ANASE.
Mr President, since the attacks of 11 September, the Malaysian Government has stepped up its internal security measures, allegedly against suspected Islamic militants. It increasingly resorts to the use of the Internal Security Act, which allows it to detain people indefinitely without trial if, in the Government's view, they are suspected of threatening national security.
Human rights groups have consistently criticised the abuse of this draconian legislation. The High Court of Malaysia has also called for the Parliament to review its use. This resolution quite correctly calls for the abolition of the Internal Security Act and any other laws that permit detention without trial.
It is also clear that the Government is using the pretext of the crackdown on terrorism as a means of suppressing Government opponents and critics. The repeated use of the Internal Security Act has often been politically motivated and politically selective. It has been used to arrest and detain without trial various members of Malaysian civil society, including opposition leaders, academics, trade unionists and students, frequently without charging them and often denying them access to a lawyer.
The resolution highlights the fact that some 40 political activists have been arrested since 2001 under the Act. The resolution rightly calls for either the release or charging of all political prisoners of conscience, including the six political prisoners specifically named in the resolution, who have been imprisoned for exercising the right to legitimate political organisation and dissent. We want to see them either released or for them to be formally charged and receive an immediate and fair trial.
In conclusion, I would urge that all future political cooperation with Malaysia be conditional upon the Malaysian Government's abolition of the Internal Security Act and also the release of all political prisoners, so that all Malaysians may be assured that their basic human rights as enshrined in their constitution are respected.
Ladies and gentlemen, I now have the honour of welcoming on behalf of Parliament a delegation of members of the National Assembly of the People's Republic of Laos, who have taken their seats in the official gallery.
The delegation is led by Mrs Pany Yathotou, the Vice-President of the Assembly, and is visiting Strasbourg on the occasion of the Third Interparliamentary Meeting between the European Parliament and Laos. We hope that your visit to Europe's Parliament will be an informative one.
Mr President, Malaysia could, in many ways, be a model for much of Asia, and indeed of Europe. When one considers the constitution created by the nation's wise founder, Tunku Abdurahman, under which the various states are in a federation, with the nine sultans electing a common Head of State every five years, and diverse races and religions living together without violence and largely without conflict, one might say that Malaysia had what it takes to be a model state, and, in economic terms as well, decades in succession saw repeated and outstanding development, despite the setbacks in recent years.
It is, then, all the more dramatic a development that Mr Mahathir's regime is beginning to take on the characteristics of an autocracy. First he attempts to act against dissent in the name of politicised Islam. Then again, he misuses the fight against terrorism, and its Islamic variety in particular, to take further action against dissidents, albeit under another label. At one moment he tries to win worldwide acclaim as the representative of democracy; the next he is a brutal autocrat, withholding even the minimum rule of law. That is what is at stake with this Internal Security Act - that appropriate judicial review should have to take place; that proper evidence should have to be produced; that detention should be under proper conditions; and that the law should provide proper means of appealing against detention. Political detainees in Malaysia enjoy none of these things.
It is for that reason that we have to make use of both the next EU-ASEAN summit and the next EU-ASIA summit to push energetically for a partner as important as Malaysia to respect human rights, return to its roots, renew the peaceful coexistence of the various religions and ethnic groups, and, at the end of the day, for the disappearance of the repressive measures that have been constantly stepped up in recent years, have resulted in a growing number of political prisoners, and are incompatible with Malaysia's status as one of the European Union's key partners.
Mr President, I recently represented the Group of the Party of European Socialists at the Socialist International Asia-Pacific Committee in Manila, where we had a first-hand opportunity to learn of the increasingly repressive regime in Malaysia. The government has used the tragic events of 11 September as an excuse for a crackdown on peaceful democratic opponents of the current regime who have no connections with either al-Qa'ida or any terrorist or fundamentalist groups.
The Internal Security Act, the Emergency Public Order and Prevention of Crime Ordnance and the Dangerous Drugs Special Prevention Measures Act all allow for detention without trial. It is important that pressure is put on the Malaysian Government by the Council, the Commission and Parliament to release those held under these laws, to repeal them and to fully restore the right to a fair and public trial and respect for human rights in that country.
Mr President, the Commission welcomes Malaysia's commitment to the fight against terrorism and the concrete steps it has taken to implement that commitment. However, the Commission takes seriously the concerns reflected in today's debate and in Malaysia, as in many other countries, the fight against terrorism has at times impacted negatively on respect for human rights and fundamental freedoms.
Although the Commission does not yet have a permanent presence in Kuala Lumpur, together with the Member States present in Malaysia it follows the human rights situation in the country, including the application of the internal security act, through contacts with the Government, opposition parties, Malaysian civil society and the national human rights commission.
As my colleague David Byrne made clear in the debate on this subject last year, the Commission remains concerned about the use of the Internal Security Act (ISA) in particular for the suppression of legitimate political dissent. The Commission believes that the Malaysian authorities should either release political opponents detained under the ISA or provide them with access to justice in an open court of law.
The Commission continues to support EU démarches on human rights issues to the Government of Malaysia on all occasions. On 8 May, the Commission adopted its strategy paper for Malaysia, in which it is proposed to use the appropriate EC financing instruments to support activities to strengthen governance and the role of civil society in Malaysia.
When implementing that strategy, we will seek to pursue a constructive dialogue with the Government of Malaysia on these issues.
Thank you, Mr President, more than half of the countries in the world have abolished capital punishment either in law or in practice, and this number of countries is on the increase. Moreover, these are mainly former countries of the Soviet Union and surrounding areas. In Europe too, important steps are being taken towards the abolition of capital punishment, even in times of war. This has been rubberstamped by more than 36 European countries. In Asia too, there is a trend in this direction, on the part of both governments and human rights organisations.
Despite this, and despite the positive steps being taken in the Japanese parliament, the situation in Japan is still very distressing. The number of executions that take place every year is fewer than in many other countries. Between 1993 and 2000, 39 prisoners were executed. The attendant system, however, is very different from what one would expect from a civilised and leading industrial nation. The executions take place by hanging. It takes 15 to 20 minutes before the condemned person finally dies. There have also been cases where the lawyers were not even able to collect the bodies in due course, but only the cremated remains of the prisoners.
I welcome with open arms the announcement of the Taiwanese Ministry of Justice that capital punishment will be abolished in Taiwan in 2004. Executions were still taking place in Taiwan until 1998. This has now stopped, and in January of this year, the Mandatory Death Penalty Act of 1944 was repealed. In South Korea too, we see very hopeful movements in the direction of abolishing capital punishment. This too is to be welcomed.
Mr President, I think that we all remember various resolutions from Parliament against the death penalty, which led to an increase in recent years in the countries who have abolished the death penalty, or at least in those who have had a practical moratorium, in which executions have not taken place in recent years.
Today we are talking about three countries in particular: South Korea, Taiwan and Japan, in which some measures have been taken which at least give us hope.
In Japan there has been a bill, and the Japanese Diet has created a league against the death penalty. In South Korea there has been a bill, which was signed by 155 of the 273 representatives. In Taiwan the number of crimes punishable by the death penalty has been reduced. I think that these three facts can lead us to believe that in these three countries, in the not too distant future, the death penalty could be abolished.
We should think not only about the harsh conditions under which prisoners condemned to death live, but also that there are 70 prisoners in South Korea and more than 50 prisoners in Taiwan who are still awaiting the death penalty. In the European Union we have concluded that the death penalty is barbaric. We therefore support the proposal from the European Council that universal abolition of the death penalty should be achieved without too much delay, so that we can look to the future with greater hope.
Mr President, the abolition of the death penalty is a cornerstone of the moral message which the EU wishes to convey throughout the world, not only to free and democratic countries but also, and especially, to dictatorships. The abolition of the death penalty also expresses that view of the equal, unique and inviolable dignity of mankind which has its deepest roots in the Judaeo-Christian ethic of our Western civilisation.
The EU's opposition to the death penalty therefore has a conscious and deeply entrenched ethical and moral basis that provides the foundation for our civilisation's view of human beings. Enlargement of the EU will also mean abolition of the death penalty's being a principle that will be extended to new countries in Eastern Europe and the former Soviet Union.
We Christian Democrats and liberal conservatives in the group of the European People's Party (Christian Democrats) and European Democrats regret the fact that, in the present resolution, this unifying principle of the abolition of the death penalty, which we fully support, is only affirmed in relation to free and democratic states such as Japan and South Korea, where football's World Cup is being organised right now, together with Taiwan.
For some reason, the Group of the Party of European Socialists, together with the Group of the European Liberal, Democrat and Reform Party, the Group of the Greens/European Free Alliance and the left-wing socialists and former Communist parties here in the European Parliament have chosen not to say anything at all about the abolition of the death penalty in neighbouring countries such as China and North Korea. We find that extremely one-sided and difficult to understand and therefore choose to abstain from voting in the impending vote at 5.30 p.m.
In the fight for the abolition of the death penalty, we must take our stance on a shared moral basis. Singling out free and democratic states gives a one-sided impression. That is deeply regrettable.
Mr President, I have some sympathy with Mr Sacrédeus. I am opposed to the death penalty. It needs to be abolished throughout the world, save possibly in time of war. I myself in this House appealed to President Fontaine last year to write to the US federal authorities to protest against the death penalty for the right-wing terrorist Timothy McVeigh. Yet I confess I voted against placing this issue on the agenda. I am not convinced of its urgency in the light of the fact that in South Korea the government of Kim Dae-jung has not allowed any death sentences to be carried out since he took office in February 1998.
In Taiwan, as the resolution itself states, there has been a recent reform in the penal code abolishing the mandatory death penalty for various violent crimes, while the Minister of Justice has stated that this is the first step towards abolishing capital punishment within the next three years.
In Japan there has been a Diet Members' League for the Abolition of the Death Penalty since 1993. In one sense I am almost amused that the resolution welcomes its creation nine years on. It almost warrants an entry in the Guinness Book of Records as one of the most belated welcomes in history, and I confidently expect in the future to hear in one of our resolutions that Mafeking has been relieved.
The League for the Abolition of the Death Penalty has 113 members from all parties in both Houses in Japan, representing almost one sixth of MPs. Last year, only two death sentences were carried out and the government has announced that it will promote a new law that will create the possibility for judges to substitute life without parole for the death penalty for capital crimes. Nevertheless, now that the matter is on the agenda, we will vote in favour of the resolution, of course, but maybe in future we can focus on those countries around the world where the carrying out of death sentences is virtually or actually a daily event.
Mr President, Commissioner, ladies and gentlemen, I should like, in particular, to thank Mrs Frassoni, President of the Group of the Greens/European Free Alliance, for having put this matter to the vote on Monday as an addition to the subjects for topical and urgent debate, and I should also like to thank Mrs Napoletano of the Group of the Party of European Socialists and Mrs Malmström of the Group of the European Liberal, Democrat and Reform Party, as well as the Group of the European People's Party (Christian Democrats) and European Democrats - whatever the views of Mr Sacrédeus - and the Communist Group for having supported and upheld this resolution.
I think we had to salute this remarkable Council of Europe initiative, which is aimed not at all countries but at specific ones, namely the countries with observer status within the Council of Europe and, in particular, the United States and Japan.
A delegation from the Council of Europe recently visited Japan to participate in a seminar organised by the Japanese Diet and, in spite of what Mr Ford says, the Parliamentary League, which has actually been in existence for nine years, had been somewhat in abeyance and has only resumed its work very recently.
That said, I think that the issue of the death penalty in democratic countries is one thing, while the death penalty in non-democratic dictatorships is another. I freely admit that the vast majority of cases - the figure is 98% - involve dictatorships but, where dictatorships are concerned, I think that the priority is not perhaps the abolition of the death penalty but a return to democracy and the rule of law. The battle is quite different, as are the forces deployed, but I believe that this initiative, aimed at three democratic Asian countries, is important, and important for one essential reason.
When we meet the top leaders of the People's Republic of China, we see them basically arguing in favour of a certain relativism in human rights whereby there is apparently a distinctively Asian approach to the issue. What, then, we have to state is that there is no such Asian approach to human rights. There is a universal approach to human rights and democracy and, that being said, enlisting countries as important as Japan, South Korea and Taiwan in the ranks of the abolitionist countries is crucial to affirming this universal nature of human rights.
It is therefore obvious - and I hope, by saying this, to reassure Mr Sacrédeus - that we are not giving up the battle for the abolition of the death penalty in dictatorships. It is just that, in such countries, the problem is just one among so many others. What matters now is to affirm this idea of universality, and I think we also need to start thinking about transforming the Council of Europe. With the forthcoming enlargement, there is now an overlap between the European Union and the Council of Europe, and I think we need to think about transforming the Council of Europe into a Universal Council of Democracies into which we could integrate countries like Canada, the United States, Japan and South Korea and have them genuinely spearhead a campaign to affirm democracy throughout the world, beginning with the battles for the abolition of the death penalty and for the International Criminal Court.
Mr President, the Commission welcomes Parliament's motion for a resolution on the abolition of the death penalty in Japan, the Republic of Korea and Taiwan. The EU works towards the universal abolition of the death penalty, which is one of the pillars of its human rights policies.
In the process of attaining this objective and in accordance with the EU guidelines on the abolition of the death penalty, where the death penalty still exists the EU calls for its use to be progressively restricted and insists that it be carried out according to minimum standards. The EU also presses, where relevant, for the introduction of moratoria.
The EU reaffirmed its commitment to the abolition of the death penalty by tabling a resolution at the Commission on Human Rights in Geneva this year. Many activities which aim to contribute to the abolition of the death penalty have been supported under the European initiative for democracy and human rights.
Funding such projects has recently been reaffirmed as a priority in the Commission's communication, or policy paper of 8 May 2001 on the Union's role in promoting human rights and democratisation in third countries.
The Commission welcomes some of the recent positive steps taken by the three countries concerned, and, firstly, the frank exchange of views at a seminar in Tokyo in May 2002 on "Justice and Human Rights in Council of Europe Observer States: the Abolition of the Death Penalty" and the establishment of a Japanese Diet members' league for the abolition of the death penalty; secondly, the bill tabled to abolish the death penalty in the Republic of Korea which was supported by a majority of the National Assembly last year; thirdly, the amendment to the penal code of Taiwan which reduces the list of crimes for which the death penalty is mandatory.
However, conscious that a great deal remains to be done to abolish the death penalty in the Asian region as a whole, the EU decided in 2001 to enhance its strategy for abolishing the death penalty in that part of the world on the basis of the 1998 guidelines on the death penalty. The forthcoming EU Annual Report on Human Rights for 2001/2002 will provide an overview of the action taken in the region.
The EU will continue its efforts to abolish the death penalty in the region.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the joint debate on the following three motions for a resolution:
B5-0367/2002 submitted by Mr van Dam on behalf of the Group for a Europe of Democracies and Diversities on foot-and-mouth disease and the football World Cup in South Korea;
B5-0369/2002 submitted by Mrs Redondo Jiménez and others on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, Mr Kreissl-Dörfler and others on behalf of the Group of the Party of European Socialists, Mr Mulder on behalf of the Group of the Europe Liberal, Democrat and Reform Party, Mrs Lucas and Mr Wyn on behalf of the Group of the Greens/European Free Alliance, Mr Berlato and Mr Hyland on behalf of the Union for Europe of the Nations Group on foot-and-mouth disease and the football World Cup in South Korea;
B5-0377/2002 submitted by Mr Jové Peres and others on behalf of the Confederal Group of the European United Left/Nordic Green Left on foot-and-mouth disease and the football World Cup in South Korea.
Mr President, many football fans in Europe are following the matches in South Korea very closely. They are being overwhelmed by alternate feelings of surprise and disappointment. Who, for example, had expected the French team to be out of the World Cup so early on? Captain Zidane definitely had not. In fact, the team of the candidate Member State Slovenia has been eliminated too. The homecoming of Zidane and his French team constitutes a risk to millions of animals in Europe. South Korea is currently suffering with foot and mouth disease. The virus can travel with returning players and fans in food and on their footwear.
Control at European airports and outposts is minimal and should be stepped up drastically, preferably along American lines. Disinfection and completing a questionnaire by travellers who arrive back from FMD-sensitive areas should become standard procedure. One by one, the European teams are disappearing from the green pitches in Korea. It would not acceptable for all sheep and cows soon to have to leave the green fields through laxness at European borders.
Mr President, Commissioner, as Mr van Dam said, there are still many people left in Korea. It is estimated that there are currently between 650 000 and 700 000 people from the European Union who are going to return to their countries of origin, and there was foot and mouth disease in Korea very recently.
Council Directive 72/462 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries, does not apply to meat that forms part of the personal luggage of those tourists, insofar as it does not exceed 1 kg., belongs to the bovine or swine species, is fresh meat and is for personal consumption. Therefore, if we know that the foot and mouth virus can be transmitted by food carried by tourists that has been made with contaminated meat, and that it can be carried by the human body, which can be a vector even if it is not affected, as Mr van Dam also said, there is currently a degree of laxity in the inspections being conducted in the Member States, at the borders of the European Union, both external and internal, and even more so at the airports. These shortcomings have been highlighted in the report by the Commission's Food and Veterinary Office, which points out these serious defects in the inspections of imported food and animals.
Parliament therefore asks the Commission to urge the Member States to conduct more rigorous inspections at airports, to conduct a major information campaign among all tourists who have been to that part of the world regarding the risks that exist on their return, based on the International Animal Health Code; and for there to be a signed acceptance of responsibility in order to authorise entry to the European Union if they are coming from a country that has not been clear of the disease for at least three months.
As the matches are finishing on 30 June and people are returning, the Commission should, as a matter of urgency, put forward a suitable administrative and legislative process containing the strictest possible standards to be applied to inspections at borders, similar to those that are being applied in other third countries, to ensure that foot and mouth disease is not reintroduced into the European Union.
Mr President, we can take it as read, on the basis of current scientific research, that foot and mouth disease is, of all viral infections, one of the most dangerous to our stocks of cloven-hoofed animals. The situation is that this dangerous animal disease spreads in an explosive manner if it is introduced in unvaccinated stocks. We saw that happen recently, when foot and mouth disease broke out in Great Britain. We also know what damage then ensues.
It is irrelevant whether foot and mouth disease has broken out or is present in South Korea or in another country of the world. The mobility of people and goods, which can be transferred from one place to another in the shortest conceivable time, means that the risk is always present. So I ask the Commission whether the prophylactic resources are sufficient to avert this danger in the long term. We know that the European strategy for combating animal diseases still has its flaws. The state of knowledge, which must normally increase over time, is unchanged as regards what happens in the absence of vaccination. I ask the Commission whether the attempt should not be made to alter the animal diseases strategy in future, with particular reference to foot and mouth disease, in such a way that prophylaxis is monitored far better. As Mrs Redondo and her predecessors on the floor said, prophylaxis of course begins at the airport or on the train. Prophylaxis is, though, also to a very significant extent, a matter for the individual stock farmer, and I must say, some very worrying things come to light. When I run an open day for visitors to my farm, there is no doubt in my mind; I always see people from the towns running through the stables without taking any steps whatever to prevent the spread of disease.
Taking all these things together, I would consider it possible to stop this dangerous disease in its tracks. Let me plainly say here and now that I very much question the assumption on which we have based our actions over the past years, namely that we can stamp it out across the board. So I urge the implementation of a prophylaxis worthy of the name, and I ask the Commission to give an appropriate answer on the subject.
Mr President, the principle of prevention being better than cure applies before anything else. It is one of the tasks of the Temporary FMD Committee under the dynamic leadership of Mrs Redondo Jiménez to look into this and to publish a report on this subject later on in the year.
Every attempt should now be made, however, to prevent FMD from being imported. The outbreak in South Korea is now in the limelight accidentally because that is where the World Cup is being held. Many supporters travel to that destination. Some return and some do so much sooner than they had wanted, and there is thus a risk of them bringing the FMD virus with them.
As Dr Kindermann rightly pointed out, however, travellers and tourists are already returning from Africa and Asia every day, where FMD, with its many varieties, is a common occurrence.
The big question is what the European Commission and the Member States have done since the most recent major outbreak last year in order to protect the external borders more effectively. The daily traveller has noticed no difference at all since then. Despite this, the latest FMD outbreak incurred billions´worth of damage to the European economy. Better border control is also expensive, of course, but much cheaper than what we have had to spend in the wake of the FMD outbreak. Financially, it is an extremely profitable investment. We have to model ourselves on the United States, Japan, Australia and New Zealand and impose heavy fines on imports of foodstuffs from countries that, in terms of infectious animal diseases, are in the risk area.
Mr President, the Commission wants to thank the European Parliament for this timely reminder of the risks of foot-and-mouth disease. The outbreak in the Republic of Korea coincides with the World Cup when many thousands of Europeans are present to support their football teams. Clearly, we need to be alert to any potential risks that they may come in contact with the disease and return with it to the European Union.
We should not, however, focus our attention only on Korea. The fact is that foot-and-mouth disease is widespread throughout the world. All foot-and-mouth-affected countries represent a potential risk to Member States and therefore the problem must be addressed in a general way.
Although it would appear that the outbreaks in the Republic of Korea are at least 40 km away from the nearest football venues, the potential threat to Member States cannot be ignored. Therefore, this issue was discussed with Member States at the meeting of the Standing Committee on the Food Chain on 8 May 2002.
I also understand that Mrs Redondo, chairperson of Parliament's Committee on foot-and-mouth, raised the issue directly with my colleague David Byrne. This is no doubt in the context of the ongoing work of Parliament's Temporary Committee on foot-and-mouth disease. I understand the issue of controls, including on passengers at points of entry to the EU, is the primary focus of the committee's work.
The Commission has subsequently reminded all Member States that, in accordance with EU law they are not authorised to import from the Republic of Korea foot-and-mouth disease susceptible animals and their products (fresh meat, meat products, meat preparations, milk, milk products, etc.). They have also been advised that imports of foodstuffs from Korea by passengers are not allowed under EU legislation.
The Commission has requested that all Member States ensure that public awareness of travellers visiting Korea is specifically addressed at airports and that controls at points of entry into the Community on goods coming from the Republic of Korea are reinforced.
Following the 2001 foot-and-mouth epidemic, the Commission has been preparing a number of proposals addressing the issues related to foot-and-mouth, including measures to raise public awareness. The Commission intends to present a proposal shortly to raise public awareness and reinforce controls on passengers at points of entry.
However, the technical and logistical problems, and consequently the financial implications associated with such procedures, should not be underestimated. It must be borne in mind, that unlike Australia or New Zealand, the EU has a long land border. There is passenger traffic of millions each year between our Member States and third countries where foot-and-mouth disease is endemic.
In addition, there are air-traffic links with 90 countries that are not internationally recognised to be free of foot-and-mouth disease and infection. The extent of the challenge is also highlighted by the existing difficulties in combating drug smuggling in international transport.
In conclusion, I wish to thank the European Parliament for raising public awareness of the risk from foot-and-mouth disease. I am sure that the issue can be addressed in greater detail following the report of the Committee on foot-and-mouth disease and in the light of the Commission's forthcoming proposals on foot-and-mouth disease.
I shall pass on the record of this debate to my colleague David Byrne.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place today at 5.30 p.m.
The next item is the debate on the following six motions for a resolution:
B5-0333/2002 submitted by Mr Messner and others on behalf of the Group of the Greens/European Free Alliance, on Nepal;
B5-0345/2002 submitted by Mr van den Bos on behalf of the Group of the Europe Liberal, Democrat and Reform Party, on the situation in Nepal;
B5-0358/2002 submitted by Mr van den Berg on behalf of the Group of the Party of European Socialists on the situation in Nepal;
B5-0365/2002 submitted by Mr Thomas Mann and others on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats, on Nepal;
B5-0368/2002 submitted by Mr Collins on behalf of the Union for Europe of the Nations Group, on the situation in Nepal;
B5-0378/2002 submitted by Mr Di Lello Finuoli and Mr Seppänen on behalf of the Confederal Group of the European United Left/Nordic Green Left, on the situation in Nepal.
Mr President, the renewed escalation of violence in Nepal gives cause for concern and puts the stability of the entire region at risk. When the Maoist rebels attacked the Nepalganj army camp at the end of May, over 100 of them were killed, as were many soldiers. The number killed since the conflict broke out six years ago has risen to 3 500.
Despite international appeals for peace, there is no sign of the violence coming to an end. What is worse is that families in Kathmandu and western Nepal - with whom I have had contact for years and whom I visit regularly - tell me that the fighting is getting more intense from day to day. The rebels are destroying specific infrastructure targets, cutting off the public's supply of electricity, and murdering both police officers - who are poorly trained - and government officials in the provinces.
The overwhelming majority of the Nepalese people are still backing the monarchy and supporting King Gyanendra, who has substantially gained authority in the past few difficult months. He has dissolved Parliament early at the request of the Prime Minister, Sher Bahadur Deuba, and called new elections for 13 November this year. He has appealed to all sections of the population to turn out to vote in large numbers and thereby unambiguously declare their support for democracy and play their part in bringing about internal stability.
The European Union is supporting Nepal to the tune of some EUR 15 million, and quite rightly so. I speak on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats when I say that it should send independent observers to see that these November elections are fair and free and that the secrecy of the ballot is maintained.
Commissioner, the European Union should definitely be willing to act as a mediator in this conflict, should it be asked to do so. Quite apart from that, there must be no let-up in the efforts to make use of every opportunity for negotiations between the parties that presents itself. We are also looking to see a proper trial for Krishna Sen, imprisoned on suspicion of leading guerrilla operations, and for four other suspected members of the banned Communist Party.
I know Nepal very well - it is one of the poorest countries in the world, but also one of the most fascinating. Its principal source of income is tourism, and of that it is currently deprived. Why? It is because of the lack of security in this beautiful part of the Himalayas that thousands of foreign visitors are choosing not to travel to Nepal.
As much as they need the state's internal affairs to be well ordered, Nepal's people need even more sustainable interventions, economic and structural reforms in all parts of the country, if they are at last to emerge from poverty, which is one of the essential causes of violence.
Mr President, in relation to the last debate, I cannot resist noting that Commissioner Liikanen did not thank those European Union football teams who have made a thankless contribution to helping decrease the likelihood of transmitting foot-and-mouth disease from South Korea by departing from the competition early.
Speaking on behalf of the Socialist group on the resolution on Nepal, we have a situation where Maoist rebels are threatening a very fragile constitutional monarchy, and the situation is in danger of fast sliding into a civil war. Several thousand people have died and hundreds have been arrested. The way forward is clear: the Government must ensure respect for human rights and internal law. The alleged massacres of 500 Maoist guerrillas in May, if it is true, will only make the situation worse.
We must provide the means from the European Union to try and find a peaceful solution to the current conflict, and the finance to help rebuild the economy, in particular in the rural areas. The government of Nepal itself must restore the rule of law and order and there is a need to set up an independent investigation into the allegations against the security forces.
Mr President, I must admit that I was about to say that Finland generously allowed England and Germany to go to the World Cup because it wanted to be free of foot-and-mouth disease, but the real reason was bad luck in those two games.
I now turn to Nepal. The Commission deplores the increasing number of victims of continuous clashes between Maoist and Government forces, particularly following the promulgation of the state of emergency. The EC is also particularly concerned by the consequences of the suspension of constitutional guarantees and by reports of abuses perpetrated by terrorist attacks and counter-insurgency forces.
The EU was disappointed by the interruption of the negotiations with Maoist leaders started by new Prime Minister Deuba in November 2001. The new wave of terrorist attacks is having a disastrous impact on the economy and progressively disrupting the entire development process in Nepal.
The Commission is further concerned that the recent dissolution of the House of Representatives marks a blow to democracy in Nepal. The anticipation of new elections on 13 November 2002, the establishment of a "caretaker government" and the extension of the state of emergency will not help ensure a solution to the Maoist problem. It will further increase the democratic deficit of Nepalese institutions, while further delaying the most urgent administrative reforms.
The Commission calls on the Nepalese political class to abandon the internal rifts and personal rivalry that are one of the causes of the endemic state of crisis of Nepal.
Despite the political crisis, the Commission is committed to support for Nepal's sustainable development. The primary objectives of the new EC Cooperation Strategy for Nepal for 2002-2006 will be the consolidation of democracy, conflict prevention and poverty eradication. Development activities will be located in the most deprived areas of the country, including the west, with the hope of improving poor socio-economic conditions of local populations and thereby reducing any pro-Maoist sympathies.
The Commission is at present considering the possibility of supporting the electoral process of 13 November 2002 with EU observers. The Commission has also planned the mobilisation of conflict prevention resources through the Rapid Reaction Mechanism following an overall assessment of the situation and a detailed report carried out in February 2002.
Thank you, Commissioner Liikanen.
The debate is closed.
The vote will take place today at 5.30 p.m.
(The sitting was suspended at 4.55 p.m. and resumed at 5.30 p.m.)
Mr President, I have just two technical corrections. The first is that recital K speaks of 3.5 million Congolese, a figure about which nobody can be certain, and so we ask that it should speak simply in terms of millions. The other point has to do with paragraph 5. This mentions an agreement as having been signed on 19 May, but it was rightly pointed out in the debate that it was signed on 19 April. We ask that both these points be corrected.
Mr Posselt, this correction is already on file and we shall confirm it when we reach that point.
recital ?:
Mr President, we have tabled an oral amendment which would mean adding to recital H: 'Whereas the European Parliament nonetheless regrets that some participants have not agreed to join this agreement and invites all the Congolese parties to take responsibility and to respect the framework established in the Lusaka agreements and the United Nations resolutions?.
This amendment reflects the idea that was expressed in the debate, on which I think there was a consensus among the other groups. It would mean copying everything that was said by the European Union about Sun City, as in the resolution only the first part was copied.
Mr President, in paragraph 5, after 'civil society?, the following paragraph should be added: 'regrets that the opposition parties (UDP, FONUS, PALU and MNC/L), and the other parties and platforms representing civil society, have not signed the agreement of 19 April?.
I declare the session of the European Parliament adjourned.
I have voted against the report. Regions bordering the candidate countries will experience the effects of enlargement more quickly and more directly than the present Member States. The Christian Democrats therefore see nothing wrong with the Commission's proposing to appropriate special resources for improving the infrastructure and, for example, encouraging youth exchanges with adjacent regions in the candidate countries.
We do not, however, believe that resources additional to those in the Commission proposal need to be provided. Nor do we see any reason why small and medium-sized enterprises should be allocated additional aid to enable them to cope successfully with the competition from the candidate countries for a long time to come. On the contrary, these enterprises should see enlargement as a positive challenge.
Given the possibility of reaching agreements with trade unions and local enterprises, the Christian Democrats do not support the report's demands for temporary transitional periods with regard to freedom to provide services and the free movement of workers. In practice, that would create a second-class membership of the EU.
Finally, we question whether the need for aid for this total of 23 regions in Finland, Germany, Austria, Italy and Greece really is greater than the corresponding need for aid for the border regions between the candidate countries and their eastern neighbours.